Attorney Grievance Commission v. Steven Anthony Lang & Olayemi Isaac Falusi, Misc.
Docket AG No. 86, September Term, 2016

ATTORNEY MISCONDUCT — DISCIPLINE — INDEFINITE SUSPENSION —
Respondent Steven Anthony Lang violated Maryland Lawyers’ Rules of Professional
Conduct 1.1, 1.2, 1.3, 1.4, 1.5, 1.15, 1.16, 5.5, 7.1, 7.5, 8.1, and 8.4, and Maryland Rules
16-603, 16-604, and 16-601.1. These violations arose from Mr. Lang’s conduct in
representing a client in a foreclosure proceeding; assisting and enabling an unadmitted
attorney to practice law in Maryland; failing to maintain an attorney trust account; and
making material misrepresentations to Bar Counsel. An indefinite suspension is the
appropriate sanction for Mr. Lang’s misconduct.

ATTORNEY MISCONDUCT — DISCIPLINE — INDEFINITE SUSPENSION —
Respondent Olayemi Isaac Falusi violated Maryland Lawyers’ Rules of Professional
Conduct 1.1, 1.2, 1.3, 1.4, 1.5, 1.16, 5.5, 7.1, 7.5, 8.1, and 8.4, and Maryland Code
Annotated, Business Occupations & Professions § 10-601. These violations arose from
Mr. Falusi’s conduct in engaging in the unauthorized practice of law in Maryland by
representing three clients in Maryland matters; failing to disclose the existence of his law
practice on his application for admission to the Maryland Bar; and making material
misrepresentations to Bar Counsel concerning his practice. An indefinite suspension is the
appropriate sanction for Mr. Falusi’s conduct.
Circuit Court for Prince George’s County
Case No. CAE17-07945
Argued: April 9, 2018
                                               IN THE COURT OF APPEALS
                                                    OF MARYLAND

                                                 Misc. Docket AG No. 86

                                                  September Term, 2016



                                           ATTORNEY GRIEVANCE COMMISSION
                                                   OF MARYLAND

                                                             v.

                                              STEVEN ANTHONY LANG &
                                               OLAYEMI ISAAC FALUSI



                                                Barbera, C.J.,
                                                Greene
                                                Adkins
                                                McDonald
                                                Watts
                                                Hotten
                                                Getty,
                                                             JJ.



                                                Opinion by Barbera, C.J.
                                                Watts, J., concurs and dissents



                                                   Filed: August 16, 2018

        2018-08-16
        12:48-04:00
       On January 30, 2017, Petitioner, the Attorney Grievance Commission of Maryland,

acting through Bar Counsel, filed in this Court a Petition for Disciplinary or Remedial

Action (“Petition”) against Respondents Steven Anthony Lang and Olayemi Isaac Falusi.

From November 2012 to February 2014, Mr. Lang and Mr. Falusi were partners in Lang

& Falusi, LLP.

       As for Mr. Lang, the Petition alleged violations of the Maryland Lawyers’ Rules of

Professional Conduct1 (“MLRPC”) 1.1 (Competence), 1.2 (Scope of Representation), 1.3

(Diligence), 1.4(a) and (b) (Communication), 1.5(a) (Fees), 1.15(a) and (c) (Safekeeping

Property), 1.16(d) (Declining or Terminating Representation), 3.3 (Candor Toward the

Tribunal), 5.5(a) (Unauthorized Practice of Law; Multijurisdictional Practice of Law),

7.1(a) (Communications Concerning a Lawyer’s Services), 7.5(a) (Firm Names and

Letterheads), 8.1(a) and (b) (Bar Admission and Disciplinary Matters), and 8.4(a), (c), and

(d) (Misconduct). The Petition also alleged that Mr. Lang violated Maryland Rules 16-603

(Duty to maintain account), 16-604 (Trust account — Required deposits), and 16-606.1

(Attorney trust account record-keeping).2

       The Petition alleged that Mr. Falusi violated MLRPC 1.1, 1.2, 1.3, 1.4(a) and (b),



       1
         Effective July 1, 2016, the Maryland Lawyers’ Rules of Professional Conduct
(“MLRPC”) were renamed the Maryland Attorneys’ Rules of Professional Conduct and
recodified, without substantive change, in Title 19 of the Maryland Rules. Because we
judge Respondents’ conduct against the law at the time of their actions, we refer to the
MLRPC throughout.
       2
         Effective July 1, 2016, Title 16, Chapter 600 of the Maryland Rules were
recodified, without substantive change, to Title 19, Chapter 400. For the reasons stated
above, we will refer to Maryland Rules 16-600 et seq. throughout.
1.5(a), 1.15(a) and (c), 1.16(d), 3.3, 5.5(a) and (b), 7.1(a), 7.5(a), 8.1(a) and (b), and 8.4(a),

(b), (c), and (d). As with Mr. Lang, the Petition also alleged violations of Maryland Rules

16-603, 16-604, and 16-606.1. Finally, the Petition alleged that Mr. Falusi violated

Maryland Code Annotated, Business Occupations & Professions (“BOP”) § 10-601 (Bar

admission required to practice law in the State).

       These violations stemmed from Respondents’ conduct as partners of Lang & Falusi,

LLP; their representation of multiple clients; Mr. Falusi’s application to the Bar of

Maryland; and Bar Counsel’s investigation of Respondents.

       This Court transmitted the matter to the Circuit Court for Prince George’s County

and designated the Honorable Robin D. Gill Bright (“the hearing judge”) to conduct an

evidentiary hearing and make findings of fact and conclusions of law. Respondents filed

timely responses to the Petition, and an evidentiary hearing took place on November 6 and

8, 2017. At the hearing, the judge heard testimony from Respondents and four witnesses,

one of whom testified by way of a video deposition.

       Upon considering the hearing judge’s findings of fact and conclusions of law and

independently reviewing the record, we adopt in large part the hearing judge’s proposed

findings of fact and conclusions of law. Based on the rule violations we have determined

the Respondents committed, as well as aggravating and mitigating factors we have

identified, we indefinitely suspend both Respondents.

                                                I.

                           The Hearing Judge’s Findings of Fact

       We summarize here the findings of fact made by the hearing judge, supported by


                                                2
clear and convincing evidence.

                                       Background

       Mr. Lang was admitted to the Massachusetts Bar in 2010 and the Maryland Bar in

2012. Mr. Falusi was admitted to the Massachusetts Bar in 2009 and, after applying in

2011, was admitted to the Maryland Bar in 2016. In November 2012, Mr. Falusi registered

a limited liability partnership named “Lang & Falusi, LLP” (“the Firm”) with the Maryland

State Department of Assessments & Taxation (“SDAT”). The partnership was created to

provide professional legal services. The Firm’s principal office was listed as an address in

Silver Spring, Maryland, but it operated out of an office in Lanham, Maryland. The two

initially arranged to share office space and expenses but to maintain their own separate

practices, with Mr. Lang practicing criminal law and Mr. Falusi practicing immigration

law.

       From January 2013 to December 2013, Mr. Lang and Mr. Falusi occupied the

Lanham office. The Firm’s letterhead listed the Lanham address, a website, and phone and

fax numbers. The letterhead also included a legend with two symbols—one was labeled

“†† Barred in Maryland and Massachusetts” and the other “† Barred in Massachusetts”—

but neither symbol appeared next to a name, and thus the symbols did not indicate to which

attorney they applied.    Respondents also maintained a website for the Firm, which

advertised the Firm’s attorneys and listed the services they offered. The website provided:

       Attorney Falusi represents clients in various areas of law, and due to his
       unique background, his case dockets are overwhelmingly on immigration
       law and criminal defense. He has successfully handled countless family-
       based immigration visas, change of status, and adjustment of status. He also
       handles political asylum, employment based visas, as domestic/VAWA


                                             3
       matters. Moreover, his experience as a criminal defense attorney and a
       former prosecutor has served many of his clients prudently. Mr. Falusi is a
       member of the Bar of the Commonwealth of Massachusetts, and the United
       States District Court, First Circuit.

A separate page on the Firm’s website, “Areas of Practice,” listed various areas in which

the Firm’s attorneys practiced, including “Product Liability/Warranties, Federal Criminal

defense, Malpractice, Immigration, Bankruptcy, Criminal law, Business Law, Contract

Law, [and] Family Law (Divorce, Custody, Asset Conservation, Support Modification).”

The description, however, did not specify which attorney practiced in which areas. A

layperson may have surmised that Mr. Falusi was a Maryland attorney who focused on

immigration matters rather than an attorney whose practice was limited to immigration

matters (as he was not yet admitted in Maryland).

       On February 4, 2014, Mr. Falusi filed a Withdrawal of Limited Liability

Registration with SDAT, dissolving the Firm.

                  Lang & Falusi, LLP’s PNC Bank Operating Account

       Neither of the Respondents ever established an attorney trust account for the Firm.

Instead, they used a bank account at PNC Bank (the “Operating Account”), which was

established and managed by Mr. Falusi. Bank statements from that account and two

transaction summaries prepared by Bar Counsel were admitted into evidence. Relevant

here, those records showed various deposits from the Operating Account for legal services,

which included several checks with no reference in the memo line and other checks for

“legal work,” “legal fee,” and “attorney fees.” In addition, a $4,000.00 check made payable

to Diane Holder and Lang & Falusi, LLP was deposited into the Operating Account for



                                            4
Mr. Falusi’s representation of Ms. Holder in a Massachusetts personal injury case. A check

for $2,500.00 was disbursed from the Operating Account to Ms. Holder and referenced

“case settlement” in the memo line. The hearing judge further found:

       On November 18, 2013, Respondent Falusi deposited check #6619823 for
       Eight Thousand and 00/100 Dollars ($8,000) from USAA Casualty Insurance
       Company, payable to Lang & Falusi, LLP and a third party, Olivia Lang.
       Respondent Lang handled a personal injury case for his daughter, Olivia []
       Lang, and provided legal representation in connection with the settlement.
       Respondent Lang received check #147 for One Thousand and 00/100 Dollars
       ($1,000) for “legal work done” on November 19, 2013. On November 21,
       2013, check #146 for Six Thousand and 00/100 Dollars ($6,000) was
       disbursed from the Operating Account to Olivia Lang.

                            Representation of Abby Daramola

       In November 2010, Deeds Realty Services (“Deeds Realty”) filed a complaint

against Abby Daramola in the District Court of Maryland sitting in Baltimore City. Deeds

Realty claimed that Ms. Daramola wrote a bad check, in the amount of $6,000.00, due to

insufficient funds. On March 4, 2011, Deeds Realty won an affidavit judgment against

Ms. Daramola for $6,035.00. When she failed to make a payment on the judgment, Deeds

Realty asked the court to direct her to appear for an oral examination. The first oral

examination was held in February 2012, but it was not completed and was rescheduled.

Ms. Daramola failed to appear at the second oral examination, and the court issued an order

to show cause. After Ms. Daramola did not appear at the hearing on the show cause order,

the court issued a writ of body attachment.

       At the evidentiary hearing in this disciplinary proceeding, Mr. Falusi testified that

one day, after a service at a church to which they both belonged, Ms. Daramola asked him

to call Deeds Realty’s attorney, Saul Jablon, to negotiate a payment plan. Mr. Falusi called


                                              5
Mr. Jablon and stated that he was representing Ms. Daramola. The two reached a

settlement, and Ms. Daramola was to repay the amount in installments. On May 3, 2013,

Mr. Jablon sent Mr. Falusi a letter with a copy of the judgment, which included post-

judgment costs. Mr. Falusi drafted a settlement agreement for $7,565.64, which stated that

Ms. Daramola would pay $1,000.00 upon executing the agreement and subsequent monthly

installments of $500.00 towards the balance. The parties stipulated that Ms. Daramola

would have a fifteen-day grace period on the monthly installments, and Deeds Realty

would not make a report on Ms. Daramola’s credit. After consulting with Mr. Falusi, Ms.

Daramola signed the settlement agreement and gave it to Mr. Falusi. On or about May 10,

2013, Mr. Falusi sent a letter on the Firm’s letterhead (which he signed “O. Isaac Falusi,

Esq.”) to Mr. Jablon requesting a signature on the settlement agreement. Enclosed was a

check in the amount of $1,000.00. The check, made out to the “Law Office of Saul Jablon

for the Abby Daramola Case,” was issued from the Operating Account.

      On May 13, 2013, Mr. Jablon asked the court to withdraw its finding of contempt

and cancel the show cause hearing.       Ms. Daramola subsequently defaulted on her

payments. Mr. Jablon called Mr. Falusi to inform him of the default, and Mr. Falusi said

he would contact Ms. Daramola and call him back. Mr. Falusi did not do so.

                             Representation of Justina Ikpim

      In July 2009, Justina Ikpim made a loan to Williams Areloegbe. Thereafter, she

contacted Mr. Falusi for legal advice as to whether she had a cognizable claim against Mr.

Areleogbe. On March 15, 2013, a $135.00 check from Ms. Ikpim to Lang & Falusi, LLP

was deposited into the Operating Account. On March 26, 2013, on behalf of Ms. Ikpim,


                                            6
Mr. Falusi filed in the Circuit Court for Prince George’s County a Civil – Non-Domestic

Case Information Report bearing his signature. He also filed a complaint bearing Mr.

Lang’s signature. The names of Respondents appeared below the signature line in the

complaint, as did the name of the Firm and its Lanham address. Court records identified

Respondents as the attorneys of record, but Mr. Falusi never attempted to appear pro hac

vice. On March 27, 2013, payment in the amount of $143.55 was disbursed from the

Operating Account to the Circuit Court for Prince George’s County.

                             Representation of Dennis Bean

      On May 30, 2013, in the Circuit Court for Montgomery County, foreclosure action

377650V (“First Foreclosure Action”) was initiated for a piece of property located on

Brunswick Avenue in Silver Spring, Maryland (“Property”), and owned by Dennis Bean.

Mr. Bean had defaulted on payments for a home equity line of credit, which was secured

by a second mortgage on his home. In July 2013, Mr. Bean twice met with Respondents

at their Lanham office to discuss Mr. Bean’s foreclosure case. Among other things, Mr.

Bean provided them with information concerning the trustee for the first of his three

mortgages, Samuel I. White, P.C., a Virginia law firm. He also informed Respondents that

his first mortgage was approximately $170,000.00.

      On July 9, 2013, Mr. Bean retained Lang & Falusi, LLP by way of a Flat Fee

Agreement (“Agreement”). The Agreement was drafted by Mr. Falusi and printed on Firm

letterhead, and it provided that Mr. Bean would pay a flat fee of $3,500.00. The Agreement

listed Mr. Bean as “Client” and “Lang & Falusi, LLP, the firm and its members and

Associates, etc.” as “Attorneys.” The Agreement contained the following clause:


                                            7
       If the fee stated above is based on fixed fee, and a retainer is advanced, and
       payments are made in installment by the Client by initialing heretofore Client
       consents that any advances and/or payments foretasted is the property of the
       Attorneys and can be held elsewhere other than a trust account, and used in
       furtherance of the representation, and upon early termination but without a
       conclusion of the object of the representation, any unearned fees will be
       returned after a full accounting by the Attorneys.

Mr. Bean initialed on the line following this notice and signed at the end of the Agreement,

but neither Respondent clarified or explained the risks involved. Mr. Falusi signed on a

line marked “Witness,” which listed Respondents’ names below. Mr. Lang did not sign

the Agreement. Mr. Bean’s check for $3,500.00, payable to Lang & Falusi, LLP, was

deposited into the Operating Account on July 15, 2013.

       Mr. Bean exchanged many emails with Respondents throughout the course of the

representation. On July 9, 2013, Mr. Bean emailed Mr. Falusi3 documents related to the

Property and home equity line of credit. Mr. Falusi responded on July 12, 2013, and

confirmed that he had received the email. On July 16, 2013, when he had not received an

answer on his motion to postpone the First Foreclosure Action, Mr. Bean emailed Mr.

Falusi4 and asked how long it typically takes to receive a response. On July 17, 2013, Mr.

Falusi replied that he would “check with the court tomorrow,” but that between fifteen and

thirty days was normal. The next day, on July 18, Mr. Falusi relayed to Mr. Bean that he

had spoken with the clerk’s office about the motion, which had not yet been ruled on.


       3
        Mr. Bean sent the email only to Mr. Falusi’s email address, but in the salutation,
he wrote to “Issac [sic] and Steve.”
       4
        Again, the salutation was directed to “Isaac/Steve,” but the email was sent only to
Mr. Falusi.


                                             8
       Mr. Lang entered an appearance on July 23, 2013, in the First Foreclosure Action.

As to the second mortgage, the plaintiffs/trustees were represented by Kristine D. Brown.

On July 26, 2013, Mr. Lang filed a motion for a preliminary injunction. The motion alleged

that the plaintiff’s filing of the First Foreclosure Action was deficient in a number of

respects. Based on those deficiencies, the motion stated, “Defendant seeks to file a lawsuit

against the Trustee for breach of her fiduciary duty.” The plaintiff opposed the motion.

On July 25, 2013, the court dismissed the First Foreclosure Action without prejudice.5

       On September 3, 2013, prompted by a letter he received showing that his first

mortgage had been assigned to Green Tree Servicing, Mr. Bean emailed Respondents. Mr.

Lang replied, detailing a strategy of filing a lawsuit to void the Deed of Trust.6 Mr. Bean

again emailed Respondents on September 20, 2013, to voice his concern about the case.

Mr. Falusi reassured Mr. Bean that he would respond within the time period allowed,

writing that “[t]he firm gives a 30 day period to respond and we shall do so before the 30

days is over.” On September 24, 2013, Mr. Falusi sent a letter on Firm letterhead to Samuel

I. White, P.C. regarding Mr. Bean’s first mortgage. Mr. Falusi noted that the Firm had

been retained to represent Mr. Bean in the matter, stated Mr. Bean’s dispute of the


       5
          The circuit court’s order to dismiss the First Foreclosure Action was signed on
July 25, but it was not filed by the clerk until July 29. The dismissal was based on the
plaintiff’s Rule 2-506 motion, which was filed on July 21, five days before Mr. Lang’s
motion.
       6
          In his email, Mr. Bean was referring his first mortgage, which is why he mentioned
that it had been reassigned. Mr. Lang, however, was likely referring to filing a lawsuit to
fight a foreclosure as to Mr. Bean’s second mortgage, given that Mr. Lang eventually
sought to void the Deed of Trust for Mr. Bean’s second mortgage but took no action with
respect to his first mortgage.

                                             9
$172,350.85 debt, and requested further information about the original creditor (which was

to be sent to the Lanham address on the letterhead). Mr. Falusi signed the letter above a

typed signature line reading “O. Isaac Falusi, Esquire”; he did not mention that he was not

barred in Maryland or that only Mr. Lang was representing Mr. Bean.

       On September 26, 2013, Mr. Bean emailed Respondents to ask about the course of

the representation. Mr. Falusi replied, “We have sent out correspondence to them, . . .

however we can proceed with what you forwarded to us. Yes we are pursuing all options

available to us.” Subsequently, on October 24, 2013, Mr. Lang informed Mr. Bean that he

was “now ready to move forward with your case” and that he “will be working on it today.”

He also described “our plan to file a petition for a declaratory judgment voiding your deed

of trust” and objecting to “any foreclosure action [that] has taken place.”

       On December 27, 2013, another foreclosure action, case number 385388V, relating

to Mr. Bean’s second mortgage, was docketed in the Circuit Court for Montgomery County

(“Second Foreclosure Action”). On January 14, 2014, Mr. Lang filed a motion for a

preliminary injunction, which was nearly identical to the one filed in the First Foreclosure

Action. As in the First Foreclosure Action, the plaintiffs/trustees were represented by

Kristine D. Brown.

       On February 5, 2014, Mr. Bean emailed Mr. Falusi to ask him if he had been

receiving his emails because nobody had responded. Mr. Bean stated: “If you are not

going to help just let me know so I move forward [sic] and figure out my next step.” Mr.

Falusi replied on February 6, 2014, though from a different email address, and stated that

he had received Mr. Bean’s emails. Mr. Falusi explained:


                                             10
       [W]e were working on merger and the merger is now in full force as you
       can tell from the name and address in the signature area. Steve is not on
       board on the merged entity but he and I are still working on your case and
       we will work on it until the final outcome. . . . We are gearing up for the
       next filing and keep the emails coming.

In addition to Mr. Falusi’s name, “O. Isaac Falusi, Esquire,” his signature block contained

the name of a new law firm, “Thoronka, Taiwo, Thoronka & Falusi, PC,” with an address

in Silver Spring, Maryland.

       The court denied Mr. Lang’s motion for a preliminary injunction in the Second

Foreclosure Action that same day, February 6, 2014, and set a hearing for February 27,

2014. Having learned that the court denied the motion, Mr. Bean sent another email to Mr.

Falusi and asked about the plan going forward. He also expressed concern about the

Respondents having separated and the Firm being dissolved. The next day, on February 7,

2014, Mr. Falusi replied, telling him that “we are still working together on your case and

many other cases we have together.” Mr. Falusi also explained that he and Mr. Lang were

parting ways because of their different goals.

       On February 18, 2014, Mr. Falusi told Mr. Bean that he was working on a

complaint7 and hoped to file it in District Court later that day. On February 24, 2014, in

response to Mr. Bean’s inquiry about whether the complaint had been filed, Mr. Falusi

confirmed that it had. Also on February 24, 2014, three days before the hearing in the

Second Foreclosure Action, Mr. Lang informed Mr. Bean that he would not be present, but

that he would file a motion to postpone the case. The next day, Mr. Bean asked what would


       7
       Mr. Falusi was apparently referring to the petition for declaratory judgment to void
the Deed of Trust as to Mr. Bean’s second mortgage.

                                            11
happen if the court denied the motion and nobody appeared at the hearing. Mr. Falusi then

provided Mr. Bean with the case number for the new case, but neither he nor Mr. Lang

responded to Mr. Bean’s question.

       Mr. Lang filed a request for an extension two days before the hearing in the Second

Foreclosure Action. Mr. Lang claimed, without any supporting documentation, that he

would be unable to appear because he was in Chicago, Illinois working on a different case.

Mr. Lang’s motion did not state the opposing party’s position on the request. On February

27, 2014, the court had not ruled on the motion, and the hearing proceeded without Mr.

Lang. The court granted the trustee’s motion for leave to proceed with the foreclosure.

Mr. Bean contacted Mr. Falusi on March 5, 2014, stating that he looked up his case and

saw what had happened at the hearing. Mr. Falusi answered the next day, remarking that

the decision did “not bode well” for them, but he reassured Mr. Bean that if they “win the

fight on the new matter—voiding the title, then it would void everything they are doing.

We are also looking into filing a motion to vacate this recent judge’s order.”

       Pursuant to that strategy, on February 19, 2014, Respondents had filed a new action

for declaratory judgment against Kristine D. Brown in the Circuit Court for Montgomery

County, case number 387359V, on Mr. Bean’s behalf. The lawsuit sought to void the Deed

of Trust related to the second mortgage. On April 25, 2014, while the declaratory judgment

action was ongoing, Samuel I. White, P.C. filed in the Circuit Court for Montgomery

County a new, separate action concerning Mr. Bean’s first mortgage, case number

390048V.

       On July 23, 2014, Mr. Bean requested from Mr. Lang copies of all documents and


                                            12
filings in his case. On August 22, 2014, Mr. Bean emailed Mr. Falusi and noted his concern

that nothing had been filed in his case and that a sale of the Property was scheduled for

September 6, 2014. On August 29, 2014, Mr. Bean again emailed Mr. Falusi, but this time

he expressed his frustration with Respondents’ lack of communication and involvement in

the case. Mr. Bean advised that if Respondents failed to assist him, he would be forced to

obtain new counsel, and he again requested copies of his entire client file. Respondents

did not provide Mr. Bean with a copy of his client file until on or about November 12,

2014.

        On August 30, 2014, Mr. Lang emailed Mr. Bean. In the email, Mr. Lang stated

that he neither participated in the case involving Mr. Bean’s first mortgage nor appeared in

the pending action concerning Mr. Bean’s first mortgage. On September 8, 2014, Mr. Lang

moved to withdraw as counsel in the Second Foreclosure Action. On September 11, 2014,

the court notified Mr. Lang that he had not properly withdrawn under Maryland Rule

2-132(b). On September 29, 2014, Mr. Lang filed a Certification of Notice, which was

dated August 26, 2014, and a Disengagement Letter, which was dated September 24, 2014.

As to the Certification of Notice, Mr. Lang conceded that he wrote it after he received

notice from the court. Mr. Bean was not sent a copy of the Certification of Notice; he

discovered it in his client file later that year.

        The defendant in the action for declaratory judgment filed a motion to dismiss on

September 19, 2014. Mr. Lang did not file an opposition on Mr. Bean’s behalf. On October

7, 2014, the court granted Mr. Lang’s motion to withdraw as Mr. Bean’s counsel. On

November 6, 2014, Mr. Bean wrote a letter to the court. He stated that he had not received


                                                13
a copy of the files in his case and that without them, it would be difficult to proceed. On

November 10, 2014, the declaratory judgment action was dismissed with prejudice. On or

about November 12, 2014, Respondents provided Mr. Bean with his client file. Mr. Bean

did not receive an accounting of work the Firm had done, nor was he refunded any portion

of the $3,500.00 flat fee.

                   Deposits and Disbursements for Immigration Matters

       Mr. Falusi also handled several immigration matters that involved disbursements

from and deposits into the Operating Account. Between May 2013 and October 2013, five

deposits were made: two made no reference in the memo line, while the other three were

for “legal fees,” “services,” and “immigration work.” Three disbursements on behalf of

four of Mr. Falusi’s immigration clients, in the amounts of $1,490.00, $590.00, and

$680.00, were made from the Operating Account to the U.S. Department of Homeland

Security.

                             Other Disbursements and Deposits

       Beginning in February 2013 and continuing until December 2013, checks for

$550.00 each month, payable to the Annapolis Road Professional Building for rental space,

were disbursed from the Operating Account. On September 10, 2013, a check from the

Annapolis Road Professional Building for $1,250.00 was deposited into the Operating

Account. In addition, on January 20, 2014, a $3,000.00 check was disbursed from the

Operating Account, payable to Guardian Building Associates, for a security deposit and

rent for an address in Silver Spring, Maryland.

       Various other disbursements from the Operating Account were made between


                                            14
January 2013 and February 2014. Disbursements were made, for example, to Victoria’s

Secret, Giant Food, Ticketmaster, Enterprise Rental Car, Nordstrom’s, and Banana

Republic. Unknown ATM withdrawals were also made from the Operating Account.

Other debits from the Operating Account included payments to the Clerk of the Court for

Prince George’s County, Montgomery County Government, SDAT, FedEx, USPS, Sprint,

and others.

       As for deposits, on April 16, 2013, $8,000.00 in cash was deposited into the

Operating Account, though other information concerning this deposit is unknown. On

April 19, 2013, a cash withdrawal of $7,979.82 was made from the Operating Account,

ostensibly for Mr. Falusi’s child support payments in the District of Columbia. Several

other deposits and disbursements were for attorney-related activity, including payments of

settlement money to clients and debits for attorney-related matters.        The Operating

Account’s activity also included charges of a personal nature.

                         Bar Counsel’s Investigation of Mr. Lang

       Bar Counsel opened an investigation into Mr. Lang based on his handling of client

matters. Bar Counsel sent a letter to Mr. Lang on December 15, 2014, requesting a

response to a complaint filed by Mr. Bean. Mr. Lang did not respond. Bar Counsel sent

another letter on January 26, 2015. Mr. Lang replied on February 13, 2015, that he assisted

Mr. Bean with his defense in a foreclosure action. Mr. Lang also stated that the declaratory

judgment action was not part of the representation agreement, but that he “did it for free”

to assist Mr. Bean.

       In response, on April 22, 2015, Bar Counsel requested a complete copy of Mr.


                                            15
Bean’s client file, including “trust account records to demonstrate the legal fees paid by

Mr. Bean were maintained in trust from the date they were received until they were fully

earned.” Mr. Lang asserted that he did not have Mr. Bean’s client file, he had never

handled any money, and Mr. Bean never gave him any money. Bar Counsel also inquired

as to why Mr. Lang had failed to maintain an attorney trust account. On July 29, 2015, Mr.

Lang answered that he received a waiver from the IOLTA program and, thus, former

Maryland Rule 16-606.1(d) did not apply to him. Mr. Lang further claimed that the Firm’s

monthly balance in the Operating Account was roughly $2,500.00, and that client funds

were not enough to generate interest.

      Subsequently, on September 5, 2015, Mr. Lang sent a letter to Bar Counsel with a

further explanation of what had happened with Mr. Bean’s money. Mr. Lang stated that

Mr. Bean gave a check to his “assistant,” which was paid through his office, and that he

did not personally receive the money. He also advised that the Operating Account was

located at PNC Bank, but he could not access the account, did not know the account

number, and could not produce any bank records.

                        Bar Counsel’s Investigation of Mr. Falusi

      Mr. Falusi was admitted to the Massachusetts Bar in 2009. On May 18, 2011, Mr.

Falusi submitted an Application for Admission to the Bar of Maryland to the State Board

of Law Examiners (“Board”). In July 2011, he sat for the Maryland Bar Examination,

which he passed. His admission to the Maryland Bar was delayed, however, because the

member with whom he initially interviewed recommended to the Character Committee that

a hearing be held. On February 27, 2012, the Co-Chair of the Character Committee for the


                                           16
Fourth Appellate Circuit, William C. Brennan, Jr., Esq., wrote to Mr. Falusi, informing

him that the Committee intended to conduct a hearing pursuant to Rule 5 of the Rules

Governing Admission to the Bar. The Committee, Mr. Brennan wrote, would be assessing

whether Mr. Falusi possessed the requisite moral character to practice law. The hearing

was held on May 24, 2012. At the hearing, Mr. Falusi, who was not represented by counsel,

was confronted with the issues with which the Committee was concerned, which included

Mr. Falusi’s 1997 criminal conviction in the District Court of Maryland for Baltimore City

for uttering a false document and various credit and financial issues. The three-member

panel of the Committee, chaired by Mr. Brennan, gave Mr. Falusi more time to resolve

those issues.

       Thereafter, Mr. Falusi retained John O. Iweanoge, II, Esq., to represent him in the

matter of his application for admission to the Maryland Bar. On December 6, 2012, Mr.

Iweanoge sent a letter to Mr. Brennan informing him of the representation. Then, on April

30, 2013, Mr. Iweanoge sent the Character Committee eight exhibits to supplement Mr.

Falusi’s application to the Bar. The eighth and final exhibit was a copy of Mr. Falusi’s

resume. The resume listed Mr. Falusi’s most recent legal employment as a Contract

Attorney for “Buckley Sanders, LLP” from “February 2011” to “Present.” He described

his work there as “[e]lectronic discovery and review of loan documents for purpose of

regulatory compliance.” Mr. Falusi failed to list on his resume his partnership at Lang &

Falusi, LLP, which, at the time he submitted the resume, was an active law practice with

an office in Lanham, Maryland.

       In February 2015, after the Firm was dissolved, Mr. Falusi sent additional financial


                                            17
documentation to the Character Committee. Mr. Falusi was unassisted by counsel at that

time. On June 9, 2015, the three-member panel of the Character Committee found, in a

written report and by a 2-1 vote, “that the Applicant has met his burden to demonstrate that

he presently possesses the requisite moral character for admission to the Maryland Bar.”

The Committee noted that Mr. Falusi “seems to have been careless in disclosing his

background information to the MA and MD bars but not to the point where the Committee

feels he was intentionally hiding information.” The dissenting panel member, though,

found “several instances” in which Mr. Falusi made false statements of material fact.

       On January 27, 2016, the Board contacted Mr. Falusi to inform him of a hearing on

April 8, 2016, during which the Board would consider whether Mr. Falusi possessed the

requisite character and fitness for admission to the Bar. After the hearing, the Board

notified the Clerk of the Court of Appeals that it unanimously agreed with the majority of

the Character Committee. The Board therefore recommended that Mr. Falusi be admitted

to the Maryland Bar. Mr. Falusi appeared before the Court of Appeals on June 1, 2016,

where he took the oath of admission to the Bar.

       By letter dated May 16, 2016, roughly two weeks before Mr. Falusi was sworn in,

Bar Counsel notified Mr. Falusi of Mr. Bean’s complaint and other issues and requested

that he respond. Mr. Falusi did not notify the Board or the Court of Appeals before he took

the oath of admission that he had been contacted by Bar Counsel. On June 16, 2016, Mr.

Falusi replied to Bar Counsel. He stated that he “did not have any relationship with Mr.

Bean,” and that when Mr. Bean came to their office, Mr. Falusi advised him that he was

not licensed to practice law in Maryland. Mr. Falusi also relayed to Bar Counsel that he


                                            18
communicated with Mr. Bean to assist Mr. Lang. Mr. Falusi further stated that he only

practiced immigration law at the Firm, but he “perform[ed] paralegal work if/when

needed.”

                                             II.

                       The Hearing Judge’s Conclusions of Law

       The hearing judge determined that both Respondents violated MLRPC 1.1, 1.2(a),

1.3, 1.4(a) and (b), 1.5(a), 1.15(a), 1.16(d), 5.5(a), 7.1(a), 8.1, and 8.4; former Maryland

Rules 16-603, 16-604, and 16-606.1; and BOP § 10-601. The hearing judge also concluded

that Mr. Falusi violated MLRPC 5.5(b). Mr. Falusi excepts to each of the hearing judge’s

conclusions of law. Bar Counsel excepts to the hearing judge’s general conclusions as to

MLRPC 8.1 and 8.4, asking us to find specific violations of each Rule. We shall address

each conclusion and, in the course of doing so, will address the pertinent exceptions.

       The hearing judge found the following aggravating factors as to Respondents Lang

and Falusi: “pattern of misconduct; multiple violations; and refusal to acknowledge the

misconduct’s wrongful nature.”       The hearing judge did not find that Respondents

established any mitigating factors by a preponderance of the evidence. Bar Counsel alleges

the existence of additional aggravating factors. Mr. Lang and Mr. Falusi both advocate for

mitigating factors and argue that the hearing judge improperly found aggravating factors.

                                            III.

                                   Standard of Review

       “In attorney discipline proceedings, this Court has original and complete jurisdiction

and conducts an independent review of the record.” Attorney Grievance Comm’n v.


                                             19
McLaughlin, 456 Md. 172, 190 (2017) (citation omitted). We accept the hearing judge’s

findings of fact unless those findings are clearly erroneous, and we “give[] deference to the

hearing judge’s assessment of the credibility of the witnesses.” Attorney Grievance

Comm’n v. Butler, 441 Md. 352, 359 (2015). “A hearing judge’s factual finding is not

clearly erroneous if there is any competent material evidence to support it.” Attorney

Grievance Comm’n v. McDonald, 437 Md. 1, 16 (2014) (citation omitted). Pursuant to

Maryland Rule 19-741(b)(1), we review the hearing judge’s conclusions of law without

deference. Attorney Grievance Comm’n v. Hamilton, 444 Md. 163, 178 (2015).

       All three parties elected to file, under Rule 19-728(b), exceptions to the hearing

judge’s findings of fact and conclusions of law and recommendations for sanction. We

determine whether the hearing judge’s findings met the standards in Rule 19-727(c). And,

under Rule 19-741(b)(2)(B), our review is limited to the findings of fact challenged by the

exceptions. If no exceptions are filed as to a particular fact, we may treat it as established.

Md. Rule 19-741(b)(2)(A). We also note that a hearing judge, in assessing the credibility

of witnesses and making findings of fact, is free to “pick and choose which evidence to

rely upon.” Attorney Grievance Comm’n v. Hodes, 441 Md. 136, 181 (2014) (citations

omitted). In that same vein, a hearing judge need not “mention every evidentiary matter”

in its findings of fact. Attorney Grievance Comm’n v. Vanderlinde, 364 Md. 376, 384

(2001).

       An attorney must show the presence of mitigating circumstances by a

preponderance of the evidence. Attorney Grievance Comm’n v. Joseph, 422 Md. 670, 695

(2011) (citations omitted). The existence of aggravating factors must be demonstrated by


                                              20
clear and convincing evidence. Md. Rule 19-727(c) (“Bar Counsel has the burden of

proving the averments of the petition by clear and convincing evidence.”); Attorney

Grievance Comm’n v. Eckel, 443 Md. 75, 85 n.5 (2015) (noting that aggravating factors

must be proven by clear and convincing evidence and not, as the hearing judge indicated,

by a preponderance of the evidence).

                                            IV.

                                        Discussion

                            Mr. Falusi’s Factual Exceptions

                     Exceptions Regarding the Factual Background

       Mr. Falusi filed a number of exceptions to the hearing judge’s findings of fact. He

first takes issue with the hearing judge’s assessment of the Firm’s letterhead, arguing that

the hearing judge simply failed to understand the meaning of the symbols next to

Respondents’ names. This contention is unfounded. Mr. Falusi’s explanation—though he

concedes it was “not clearly marked”—is that Mr. Lang’s name, which was listed first on

the letterhead, corresponded to the top designation (“†† Barred in Maryland and

Massachusetts”), and Mr. Falusi’s name, which was listed second, corresponded to the

bottom designation (“† Barred in Massachusetts”). At best, this explanation renders the

symbols ambiguous, which comports with what the hearing judge found. At worst, it is

counter-intuitive, given that a designation with two symbols could reasonably refer to the

second-listed name rather than the first. Clear and convincing evidence was shown in that

regard. We overrule Mr. Falusi’s exception regarding the ambiguity of the letterhead.

       Mr. Falusi also argues that the hearing judge “incorrectly made an inference


                                            21
inconsistent with the facts” concerning the Firm’s website. He contends that the hearing

judge considered, but then ignored, the sentence in Mr. Falusi’s description on the website

that he was barred only in Massachusetts. As a result, Mr. Falusi argues that the hearing

judge “unreasonably inferred” that “[a] layperson may surmise that Respondent Falusi is a

Maryland attorney who concentrates on immigration as opposed to an attorney whose

practice is limited to immigration matters.” Mr. Falusi is correct that nothing on the

website, save for the mention of Mr. Lang’s Maryland Bar membership, referred to

Maryland or Mr. Falusi’s practice there. The Firm’s Maryland address did not appear on

the website, nor did the website directly state that Mr. Falusi practiced law in Maryland.

       Clear and convincing evidence supports the hearing judge’s findings with respect to

the website. The Firm was established in and operated within Maryland; a lay person could

have easily searched the Firm’s name and found that it was located in Maryland; and the

website failed to disclaim that Mr. Falusi did not practice law in Maryland. Given that Mr.

Falusi’s description stated that he practiced law in areas other than immigration—namely,

criminal defense and domestic violence—a lay person may have inferred that he could, and

did, practice law in Maryland in areas other than immigration. Accordingly, Mr. Falusi’s

exception is overruled.

                Exceptions Regarding the PNC Bank Operating Account

       Mr. Falusi takes exception to the hearing judge’s finding that client and third-party

funds were deposited directly into the Firm’s Operating Account. He claims that no details

were provided about deposits and disbursements other than those in the official bank

statements. He argues that “[t]he mere fact that a client made payment or that certain fees


                                            22
were paid on behalf of a client from the operating account does not suggest that the funds

used for the payment was [sic] client or third-party funds.” The hearing judge found that

the transaction summary, client summary, and monthly statements submitted into evidence

by Bar Counsel clearly and convincingly showed that client funds and third-party funds

were deposited, disbursed, and commingled in the Operating Account. Notes in the

transaction and client summaries, which were prepared by Bar Counsel’s investigator,

match the transactions found in the monthly statements and provided the basis for that

finding. Mr. Falusi’s exception is overruled.8

                         Exceptions Regarding Abby Daramola

      Mr. Falusi excepts to the hearing judge’s finding that “[o]n Respondent Falusi’s

advice, Ms. Daramola signed the settlement agreement and gave the agreement to

Respondent Falusi.” Mr. Falusi argues that Ms. Daramola’s testimony before the hearing

judge confirms that she needed him merely to communicate with Mr. Jablon rather than

represent her interests. We give due regard, however, to the hearing judge’s evaluation of

Ms. Daramola’s testimony, and we review the record for competent material evidence that

Mr. Falusi in fact represented Ms. Daramola. We need look no further than Mr. Falusi’s

deposition testimony:

             I did draft the agreement after speaking with - - after speaking with
      Mr. Jablon. And, you know, I related the outcome with our discussion with
      Mr. Jablon, related that to Ms. - - Ms. Daramola like look, you need to make
      this payment or else it just, you know, you have no choice.

      8
         Mr. Falusi also insists that he could not have opened a Maryland IOLTA account
because he was not licensed in Maryland when he worked at the Firm. While it is correct
that Mr. Falusi himself could not have opened an IOLTA account, Mr. Lang or Lang &
Falusi, LLP as an entity could have (and should have) opened such an account.

                                            23
              You can’t get out of it. You got to - - you know, trying to get - - you
       just have to make the first payment. And your first payment is $1,000. And
       she made that.

When Mr. Falusi sent a letter to Mr. Jablon on Firm letterhead, his signature read “O. Isaac

Falusi, Esq.,” and Mr. Jablon addressed correspondence to him as “Isaac Falusi, Esq.”

Even considering Mr. Falusi’s strained definition of “advice,” we overrule his exception.

                           Exceptions Regarding Justina Ikpim

       Mr. Falusi asserts that the hearing judge failed to account for “pertinent and material

facts” regarding Ms. Ikpim. Specifically, he claims that Ms. Ikpim, with whom Mr. Falusi

had a “familial relationship” (apparently Ms. Ikpim was his father’s girlfriend), came to

him for a personal favor rather than to obtain legal advice and representation. The hearing

judge considered Mr. Falusi’s testimony on the subject and decided that it did not bear on

whether Mr. Falusi provided legal representation to Ms. Ikpim. We find nothing in the

record to compel a contrary conclusion, so we overrule Mr. Falusi’s factual exceptions.

                            Exceptions Regarding Dennis Bean

       Mr. Falusi first excepts to the hearing judge’s finding that he drafted the Flat Fee

Agreement that he and Mr. Bean signed. According to Mr. Falusi, the Agreement was the

Firm’s standard retainer agreement. At his deposition, Mr. Falusi testified that he drafted

the Agreement. Mr. Lang also testified that Mr. Falusi drafted the Agreement. The

exception is overruled.

       Next, Mr. Falusi disputes that the hearing judge correctly identified the “Attorneys”

in the Agreement as “Lang & Falusi, LLP, the firm and its members and Associates, etc.”

The record contains clear and convincing evidence contradicting Mr. Falusi’s position.


                                             24
Prior to signing the Agreement, Mr. Bean contacted Mr. Falusi to discuss the case. The

Agreement clearly states that the “Attorneys” are “Lang & Falusi, LLP, the firm and its

members and Associates, etc.,” and Mr. Falusi confirmed this fact during his deposition.

Mr. Falusi also confirmed that the Agreement was made among him, Mr. Bean, and Mr.

Lang; that Mr. Bean retained the members of the Firm; and that he was a member of the

Firm.

        Pointing to Mr. Bean’s testimony, however, Mr. Falusi argues that Mr. Bean knew

that he was being represented only by Mr. Lang. Mr. Bean acknowledged in his testimony

that Mr. Lang was the lead attorney handling his case, but he never stated that Mr. Lang

was his only attorney. In fact, Mr. Bean testified that prior to signing the Agreement, he

discussed case strategy with both Respondents. When asked what he believed Mr. Lang

and Mr. Falusi would be doing for the $3,500.00, Mr. Bean stated that they would be

defending the foreclosures they had discussed at the meeting. When asked what he

understood to be Mr. Falusi’s role in the representation, Mr. Bean answered, “During our

meeting he told me Mr. Lang would be the lead but that, you know, he would be involved

in the case.” Then, when asked whether he understood Mr. Falusi to be his attorney, Mr.

Bean responded that he believed Mr. Falusi was one of his attorneys and that he was a

client of both Mr. Lang and Mr. Falusi. Mr. Falusi exchanged numerous emails with Mr.

Bean concerning case strategy and progress. Mr. Falusi was also the only attorney to sign

the Agreement; Mr. Lang did not sign it. Mr. Falusi’s exception is overruled because clear

and convincing evidence supports the hearing judge’s findings as to these facts.

        Mr. Falusi also excepts to the hearing judge’s finding that neither Mr. Lang nor Mr.


                                             25
Falusi explained to Mr. Bean the risks associated with the flat fee clause in the Agreement.

Mr. Bean testified that Respondents “just said what they’d do for the fee is represent me,

but not what they would do with the fee.” Even though Mr. Bean initialed under the flat

fee clause, Mr. Falusi could not affirmatively state whether he informed Mr. Bean of the

risks, and Mr. Lang testified that there were no risks to disclose. Mr. Falusi’s exception is

overruled.

                             Mr. Lang’s Factual Exceptions

       Mr. Lang excepts to alleged “adverse inferences” that the hearing judge drew from

Bar Counsel when finding violations of the MLRPC, though he does not identify which

violations resulted from these inferences. While we at times permit a hearing judge to draw

adverse inferences, Attorney Grievance Comm’n v. Nwadike, 416 Md. 180, 197–98 (2010),

we find that—save for the exceptions of Mr. Falusi that we sustain—the hearing judge’s

findings of fact and conclusions of law were supported by clear and convincing evidence.

We therefore overrule this exception.

       For the same reasons we overruled Mr. Falusi’s exceptions as to the findings of fact

concerning the Firm’s letterhead, we overrule Mr. Lang’s exception that any ambiguities

in the letterhead do not rise to a violation of the MLRPC by clear and convincing evidence.

                                     Conclusions of Law

       We begin our discussion with MLRPC 5.5, as a violation of this Rule provides, in

part, the foundation for other MLRPC violations.

  MLRPC 5.5: Unauthorized Practice of Law; Multijurisdictional Practice of Law

       Rule 5.5 provides, in part:


                                             26
       (a) A lawyer shall not practice law in a jurisdiction in violation of the
           regulation of the legal profession in that jurisdiction, or assist another in
           doing so.

       (b) A lawyer who is not admitted to practice in this jurisdiction shall not:
              (1) except as authorized by these Rules or other law, establish an
                  office or other systematic and continuous presence in this
                  jurisdiction for the practice of law; or
              (2) hold out to the public or otherwise represent that the lawyer is
                  admitted to practice law in this jurisdiction.

                                         Mr. Falusi

       The hearing judge concluded that Mr. Falusi violated MLRPC 5.5(a) and (b) in his

representation of Ms. Daramola, Ms. Ikpim, and Mr. Bean. Mr. Falusi excepts to each of

these conclusions.

       As we have said, and as Mr. Falusi notes in his exceptions to the hearing judge’s

conclusions under MLRPC 5.5(a) and (b), we determine “whether an individual has

engaged in the practice of law” by focusing on “whether the activity in question required

legal knowledge and skill in order to apply legal principles and precedent.” Attorney

Grievance Comm’n v. Hunt, 447 Md. 275, 283 (2016) (quoting Attorney Grievance

Comm’n v. Hallmon, 343 Md. 390, 397 (1996)). But that is not the only litmus test.

“Where trial work is not involved but the preparation of legal documents, their

interpretation, the giving of legal advice, or the application of legal principles to problems

of any complexity, is involved, these activities are still the practice of law.” Hallmon, 343
Md. at 397 (citations omitted).       Section 10-101 of the Business Occupations and

Professions Article defines “practice law” as, among other things, “giving legal advice,”

and includes “preparing or helping in the preparation of any form or document that is filed



                                              27
in a court or affects a case that is or may be filed in a court” and “giving advice about a

case that is or may be filed in a court.” BOP § 10-101(h)(1)(i), (h)(2)(iii), (h)(2)(iv).

Ms. Daramola

       Concerning Ms. Daramola, the hearing judge concluded that Mr. Falusi held himself

out as a Maryland-licensed attorney to Ms. Daramola and Mr. Jablon, the attorney for

Deeds Realty. The hearing judge found that Mr. Falusi consulted with and provided legal

advice to Ms. Daramola, but he never explained to her that his practice was limited to

immigration law. The hearing judge noted that Mr. Falusi failed to inform Mr. Jablon that

his practice was limited to immigration law or tell Ms. Daramola that he could not contact

Mr. Jablon on her behalf. The hearing judge also found that Mr. Falusi negotiated and

prepared a settlement with Mr. Jablon, causing Mr. Jablon to withdraw his request for a

body attachment. Mr. Lang was not involved in the Daramola matter.

       We overrule Mr. Falusi’s exceptions.         Mr. Falusi called Mr. Jablon on Ms.

Daramola’s behalf to negotiate a payment plan for money she owed to Deeds Realty. Mr.

Falusi admitted to relaying to Ms. Daramola his conversations with Mr. Jablon, drafting a

payment agreement, and advising Ms. Daramola that she “can’t get out of it.” As a result,

Mr. Jablon withdrew his request for a body attachment. Mr. Falusi also held himself out

as Ms. Daramola’s attorney in his correspondence with Mr. Jablon, and he never explained

his jurisdictional limitations to Ms. Daramola or Mr. Jablon. The record shows that Mr.

Falusi violated MLRPC 5.5(a) and (b) by representing Ms. Daramola.

Ms. Ikpim

       The hearing judge determined that Mr. Falusi’s actions “were well beyond assisting


                                              28
a family friend” in Ms. Ikpim’s matter. The hearing judge noted that although Mr. Lang

filed the complaint in the matter, Mr. Falusi filed the Information Report. In finding a

violation of Rule 5.5, the hearing judge considered that the court in Ms. Ikpim’s matter

identified both Respondents as counsel for Ms. Ikpim, but Mr. Falusi never filed a motion

to enter pro hac vice or withdraw as counsel.

         Mr. Falusi excepts to the hearing judge’s conclusion that he violated MLRPC 5.5(a)

and (b). We overrule his exception as to MLRPC 5.5(b). Mr. Falusi first contends that the

Information Report, at the time he signed and filed it, did not require an attorney’s signature

(as it does now). Mr. Falusi is correct, as far as that goes. Yet the court still identified him

as an attorney of record, and he failed to address the misidentification. Mr. Falusi next

argues that he intended to file for pro hac vice admission. He argues that “there was no

need for the case to continue after the Defendant filed for bankruptcy protection.” The

complaint was filed on March 26, 2013; the defendant did not notify the court of

bankruptcy until the beginning of July. Mr. Falusi failed to move to appear pro hac vice

or withdraw as counsel for three months. Even if he intended to, he never did, and the fact

that he intended to demonstrates that even Mr. Falusi believed that he was representing Ms.

Ikpim.

         Mr. Falusi’s name and “Esq.” designation also appeared in the signature block of

the complaint, but the block did not include his jurisdictional limitations. Far from the

“minimal tangential relation” that Mr. Falusi described to Bar Counsel regarding his

involvement in Ms. Ikpim’s case, Mr. Falusi testified at his deposition that he “had a lot of

involvement” and was “at the center of it.” Mr. Falusi also testified that he gave Ms. Ikpim


                                              29
advice in connection with her claim. Mr. Falusi violated MRLPC 5.5(b) by holding himself

out as Ms. Ikpim’s attorney. We address Mr. Falusi’s exceptions concerning 5.5(a) below.

Mr. Bean

       In Mr. Bean’s case, the hearing judge concluded that Mr. Falusi violated MLRPC

5.5(a) and (b) by representing Mr. Bean. In so concluding, the hearing judge determined

that Mr. Bean believed that he retained both Respondents when he retained Lang & Falusi,

LLP. The hearing judge stated, “Respondent Falusi did not sign the fee agreement with

Mr. Bean merely as a ‘witness’ nor was Respondent Falusi performing the role of an

assistant or paralegal.” Rather, although both Respondents participated in Mr. Bean’s

initial consultation, the hearing judge concluded that it was Mr. Falusi with whom Mr.

Bean exchanged the majority of case preparation and strategy emails and telephone

conversations. The hearing judge further determined that Mr. Falusi provided legal advice

to Mr. Bean several times and, like with Ms. Daramola, Mr. Falusi never told Mr. Bean

that he was not a Maryland-licensed attorney.

       Mr. Falusi excepts to these conclusions. As is clear from our discussion of the facts,

Mr. Bean thought that both Mr. Lang and Mr. Falusi were his attorneys. Mr. Falusi drafted

and signed the Agreement, and he exchanged emails with Mr. Bean regarding case strategy

and court procedures without Mr. Lang copied. Indeed, on one occasion, when Mr. Bean

asked Mr. Falusi if it was normal that he had not yet received a response on his motion to

extend, Mr. Falusi replied that he had “[j]ust finished talking to the Court’s Clerk about

your motion. They have not ruled on it and I am told to check back next week. This

essentially is good for you since it allows time for Steve and I to get our game plan on.” In


                                             30
that email, Mr. Falusi asked Mr. Bean to copy Mr. Lang on future emails, but Mr. Bean

continued to send Mr. Falusi emails separately. On another occasion, in response to Mr.

Bean’s questions, Mr. Falusi advised that “I will be going to the Court this week, so I can

expatiate on what happened. Regarding the complaint, I am working on it right now and

hope to file it today through the district court in Silver Spring.” Mr. Falusi also sent a letter

to Samuel I. White, P.C. as Mr. Bean’s attorney.

Application of MLRPC 5.5(c)(1)

       Mr. Falusi argues that to the extent he represented Mr. Bean and Ms. Ikpim, he was

under the supervision of Mr. Lang, an exception provided by MLRPC 5.5(c). Having

already determined that Mr. Falusi practiced law, the question becomes whether he

engaged in the unauthorized practice of law. The Rule provides, in pertinent part:

       (c) A lawyer admitted in another United States jurisdiction, and not disbarred or
           suspended from practice in any jurisdiction, may provide legal services on a
           temporary basis in this jurisdiction that:

           (1) are undertaken in association with a lawyer who is admitted to practice in
               this jurisdiction and who actively participates in the matter.

To begin, we note that MLRPC 5.5(c)(1) speaks of “association” rather than “supervision,”

though the parties’ arguments in their papers to this Court refer to supervision.9 The latter

term is used more frequently in cases in which the person of interest is a subordinate lawyer

or a nonlawyer, like a legal assistant or paralegal, and a MLRPC 5.3 (Responsibilities

Regarding Nonlawyer Assistants) violation is alleged against a supervising attorney. See,


       9
         At oral argument in this Court, however, counsel for Mr. Falusi referred to Mr.
Falusi’s “association” with Mr. Lang.


                                               31
e.g., Attorney Grievance Comm’n v. Shephard, 444 Md. 299, 330–31 (2015). The former

term, “association,” does not appear to have been addressed in our case law under this

iteration of the Rule, so we take this opportunity to clarify its scope.

       In 2000, the American Bar Association (“ABA”) Report of the Commission on

Evaluation of the Rules of Professional Conduct proposed expanding the language of

Model Rule 5.5. The language was not adopted, but it formed the basis of a further

amendment in 2002. In 2002, the ABA Multijurisdictional Practice Commission proposed

an amendment to the 2000 language, and the amended language was adopted in August

2002. On December 16, 2003, the Select Committee, appointed by this Court, issued a

report recommending adoption of, among other things, the ABA’s formulation of Rule 5.5.

By a Rules Order dated February 8, 2005, this Court adopted MLRPC 5.5 as recommended

by the Select Committee. This version of the MLRPC was first printed in the 2006

Maryland Rules.

       The comments to MLRPC 5.510 explain some aspects of the multijurisdictional

practice framework:

       [5] There are occasions in which a lawyer admitted to practice in another
       United States jurisdiction, and not disbarred or suspended from practice in
       any jurisdiction, may provide legal services on a temporary basis in this
       jurisdiction under circumstances that do not create an unreasonable risk to
       the interests of their clients, the public or the courts. Paragraph (c) identifies
       four such circumstances. The fact that conduct is not so identified does not
       imply that the conduct is or is not authorized.

       [6] There is no single test to determine whether a lawyer’s services are
       provided on a “temporary basis” in this jurisdiction, and may therefore be

       10
         The comments to the current iteration of the Rule, 19-305.5, are identical in
substance to the comments recited here.

                                              32
       permissible under paragraph (c). Services may be “temporary” even though
       the lawyer provides services in this jurisdiction on a recurring basis, or for
       an extended period of time, as when the lawyer is representing a client in a
       single lengthy negotiation or litigation.

       [7] Paragraphs (c) and (d) apply to lawyers who are admitted to practice law
       in any United States jurisdiction, which includes the District of Columbia
       and any state, territory or commonwealth of the United States. The word
       “admitted” in paragraph (c) contemplates that the lawyer is admitted and
       excludes a lawyer who while technically admitted is not authorized to
       practice, because, for example, the lawyer is on inactive status.

       [8] Paragraph (c)(1) recognizes that the interests of clients and the public are
       protected if a lawyer admitted only in another jurisdiction associates with a
       lawyer licensed to practice in this jurisdiction. For this paragraph to apply,
       however, the lawyer admitted to practice in this jurisdiction must actively
       participate in and share responsibility for the representation of the client.

       The text of the Rule and the comments thereto are instructive, but they do not

explain the meaning of the word “association.” After each proposed ethical rule, the Select

Committee report included (and the comments to MLRPC 5.5 themselves include) a

“Model Rules Comparison” paragraph. It stated that “Rule 5.5 is substantially similar to

the language of the Ethics 2000 Amendments to the ABA Model Rules of Professional

Conduct.” Thus, we find persuasive any interpretation of the ABA Model Rules and look

to those interpretations for guidance.

       In 2014, the ABA Center for Professional Responsibility released a report

cataloging developments to the Model Rules between 1982 and 2013, including the

amendments to Model Rule 5.5 at issue here.             ABA, A Legislative History: The

Development of the ABA Model Rules of Professional Conduct, 1982–2013 (Art Garwin

ed., 2013). That report described Model Rule 5.5(c)(1) as such:

       New paragraph (c)(1) allows work on a temporary basis in a state by an


                                             33
       out-of-state lawyer who is associated in the matter with a lawyer admitted to
       practice in the jurisdiction and who actively participates in the representation.
       This provision promotes the client’s interest in counsel of choice in many
       circumstances where the client has good reason to engage both a local and
       an out-of-state lawyer.

Id. at 655. As the comments to the Rule explain, “temporary basis” is capable of no precise

definition, leaving us to determine on a case-by-case basis whether an out-of-state

attorney’s presence is temporary.

       We find some guidance in two cases decided prior to the adoption of the

multijurisdictional practice rules, Attorney Grievance Commission v. Brown, 353 Md. 271

(1999), and Attorney Grievance Commission v. Harper, 356 Md. 53 (1999). In Brown, the

respondent Maryland attorney was held to have “associated with” Wilder, an attorney

licensed only in Virginia. 353 Md. at 278, 280, 289. Wilder assisted Brown in an

employment matter in Maryland. Id. at 276. Wilder never signed any court pleadings, but

his name appeared in the pleadings’ signature blocks; Brown introduced Wilder as his co-

counsel at an administrative hearing; and both attorneys’ names appeared together on

letterhead, but Wilder’s jurisdictional limitations were not indicated. Id. at 289–90. Under

the former rules—which made no formal mention of “association” and did not provide for

multijurisdictional practice—these facts were enough to find that Brown violated MLRPC

5.5 by allowing Wilder to engage in the unauthorized practice of law and MLRPC 7.1 and

7.5 for having a misleading letterhead. Id. at 290.

       In Harper, two respondent attorneys were charged with violating MLRPC 5.5. 356
Md. at 60, 61. Kemp, a Maryland attorney, opened an office in Baltimore City with Harper,

an attorney licensed in the District of Columbia, to handle personal injury cases in


                                              34
Maryland. Id. at 56–58. The two attorneys used the name “Harper & Kemp,” which

adorned their shared office suite, stationery, and checks. Id. at 64. They disputed whether

a partnership agreement was ever reached, but the partnership ostensibly was formed on

the basis of a fee-sharing arrangement. Id. at 58. In discussing whether Kemp violated

then-Rule 5.5(b) by assisting Harper’s unauthorized practice in Maryland, we noted:

       Bar Counsel’s legal theory of the unauthorized practice aspects of this case
       is that the lawyer who is admitted in another jurisdiction, but who is not
       admitted in Maryland, may not practice law in Maryland in partnership with
       a Maryland attorney, out of an office maintained by the partnership in
       Maryland, unless the Maryland attorney supervises the work of the
       unadmitted lawyer. Because both respondents accept this legal analysis, we
       have no occasion in this matter to explore the theory further.

Id. at 61–62. Naturally, Harper argued that Kemp supervised his work in Maryland; Kemp

disagreed. Id. at 62–63. Harper’s primary contention was that “the degree of supervision

required to avoid violating BOP § 10-601 is inversely proportional to the knowledge and

experience of the unadmitted attorney in the field of practice in which that attorney is

engaged.” Id. at 63. In other words, Harper argued that because he had experience in

personal injury cases in the District of Columbia, he needed less supervision from a

Maryland attorney.

       The hearing judge found that Kemp never supervised Harper, so Harper was

essentially arguing that he did not require supervision. Id. In dismissing Harper’s

argument, we stated:

       That argument places an absurd construction on BOP § 10-601. Under that
       argument an unadmitted attorney may maintain an office for the practice of
       law in Maryland, and may counsel and represent Maryland residents on legal
       matters involving the application of Maryland law, simply by arranging to
       use the name of an admitted attorney in the ostensible firm name of the


                                            35
       unadmitted attorney’s practice.

Id.

       Brown and Harper provide two different conceptions of what an “association”

between two lawyers might look like.        In Brown, a Maryland attorney enlisted the

assistance of a Virginia attorney in one employment case, and the two attorneys shared

letterhead. That led to violations of MLRPC 7.1, 7.5, and then-Rule 5.5. In Harper, a

Maryland attorney essentially allowed a District of Columbia attorney to handle Maryland

cases by virtue of a fee-sharing arrangement and shared firm name.

       The present case more closely resembles Brown, which, under the new

multijurisdictional practice rules, might have been decided differently. In this case, at the

time in question, Mr. Falusi was admitted to practice law in Massachusetts. The hearing

judge found that Respondents’ “initial arrangement” was for Mr. Falusi to practice

immigration law in Maryland and for Mr. Lang to practice criminal law.11 Indeed, the

hearing judge found that over the course of 2013, Mr. Falusi handled a number of

immigration matters in Maryland, and the hearing judge identified deposits into and

disbursements from the Operating Account in connection with those matters. The hearing

judge did not find, and Bar Counsel does not allege, that—as was the case in Harper—

Respondents created the Firm as a cover for Mr. Falusi’s unauthorized practice of law in

Maryland. Rather, throughout the life of the Firm, the hearing judge identified only three



       11
         There is no indication in the evidence produced at the hearing, and no finding by
the hearing judge, that Respondents’ business plan ever deviated from that “initial
arrangement.”

                                             36
matters that involved Maryland law in which Mr. Falusi participated.

       In the matters of Mr. Bean and Ms. Ikpim, Mr. Falusi was associated with Mr. Lang,

a Maryland attorney, who actively participated in those cases. In Ms. Ikpim’s case, the

record is unclear as to how much legal advice Mr. Falusi provided, but the record is clear

that Mr. Lang provided legal advice and drafted and signed the complaint. In Mr. Bean’s

matter, Mr. Lang was very involved with the case, exchanging numerous emails with Mr.

Bean. At times, Mr. Falusi exchanged emails with Mr. Bean regarding case strategy and

indicated that he was engaging in legal work on Mr. Bean’s behalf (e.g., working on

drafting a complaint), but Mr. Bean also had significant contact with Mr. Lang. According

to their testimony, which was neither disputed by Bar Counsel nor discredited by the

hearing judge, Respondents worked together on Mr. Bean’s case. Mr. Lang signed all of

the pleadings and was the only attorney of record listed in Mr. Bean’s cases. Mr. Falusi

did send a letter on Firm letterhead to one of Mr. Bean’s mortgage servicers on his behalf,

but Mr. Lang testified that he saw the letter before it was sent. We are convinced that this

constitutes “association,” whereby Mr. Lang “actively participate[d] in and share[d]

responsibility for the representation of the client[s].” MLRPC 5.5, cmt. 8.

       We also conclude that Mr. Falusi provided his legal services on a temporary basis.

The record does not reflect that Mr. Falusi made a habit of practicing law in areas other

than immigration, given that only three instances of representation during an entire

calendar year are at issue here.

       This precise factual situation—in which an out-of-state attorney establishes an

immigration practice in Maryland, partners with a Maryland attorney, and occasionally


                                            37
assists the Maryland attorney in matters concerning Maryland law—may not have been

contemplated by the multijurisdictional practice rules and certainly has not been addressed

in our case law. However, the text of the Rule and comments appear to embrace such a

situation. Under the circumstances set forth above, Mr. Falusi practiced law in the matters

of Ms. Ikpim and Mr. Bean within the confines of MLRPC 5.5(c)(1). Therefore, we sustain

Mr. Falusi’s exceptions to the hearing judge’s conclusions that he violated MLRPC 5.5(a)

in the matters of Ms. Ikpim and Mr. Bean.

        That said, although an attorney admitted elsewhere may, under MLRPC 5.5(c)(1),

provide temporary legal services in association with a Maryland-barred attorney, the

foreign attorney must still abide by MLRPC 5.5(b)(2) and make clear that he or she is not

admitted in Maryland. In addition to the misleading letterhead and website, Mr. Falusi

failed to disclose his jurisdictional limitations to the court, his clients, and the public at

large. We conclude that Mr. Falusi violated MLRPC 5.5(b)(2) in all three matters at issue

here.

                                          Mr. Lang

        MLRPC 5.5(a) also prohibits an attorney from assisting another in the unauthorized

practice of law. The hearing judge concluded that Mr. Lang violated MLRPC 5.5(a)

because he “permitted and assisted Respondent Falusi to practice law at Lang & Falusi,

LLP.” From the Firm’s “ambiguous letterhead and misleading website to the disingenuous

pleadings,” Mr. Lang was “complicit” in Mr. Falusi’s efforts to hold himself out as a

Maryland-licensed attorney.

        We agree with the hearing judge that Mr. Lang permitted and assisted Mr. Falusi to


                                             38
practice law at Lang & Falusi, LLP in violation of MLPRC 5.5(a). Mr. Lang made no

effort to indicate Mr. Falusi’s jurisdictional limitations on the Firm’s letterhead, website,

or pleadings. Mr. Lang filed the complaint and Mr. Falusi filed the Case Information Report

during their representation of Ms. Ikpim. The court identified both Mr. Lang and Mr.

Falusi as counsel, but at no time did Mr. Lang seek to correct the error. See Attorney

Grievance Comm’n v. Bocchino, 435 Md. 505, 535 (2013) (Maryland attorney violated

MLRPC 5.5(a) by permitting a disbarred attorney to draft, edit, and file pleadings under

the respondent attorney’s name without reproach; standing by as the disbarred attorney

held himself out to a client as her attorney; and failing to enter a separate retainer agreement

with that client).

                                 MLRPC 1.1: Competence

       MLRPC 1.1 mandates that attorneys provide competent representation to their

clients, which “requires the legal knowledge, skill, thoroughness and preparation

reasonably necessary for the representation.” It is axiomatic that “a complete lack of

representation is incompetent representation.” Attorney Grievance Comm’n v. Moore, 451
Md. 55, 79 (2017). For instance, “the failure to pursue a claim after filing a complaint

demonstrates not only incompetence, but also insufficient diligence.” Attorney Grievance

Comm’n v. Smith, 443 Md. 351, 371 (2015).

       An attorney also violates MLRPC 1.1 by failing to attend a court appearance, absent

sufficient explanation. Attorney Grievance Comm’n v. Storch, 445 Md. 82, 87 (2015); see

Attorney Grievance Comm’n v. Hamilton, 444 Md. 163, 180 (2015) (“Failure to appear in

court when expected to do so is a particularly egregious violation of MLRPC 1.1.”);


                                              39
Attorney Grievance Comm’n v. Shakir, 424 Md. 197, 205 (2012) (“[A] failure to appear at

a client’s hearing is a complete failure of representation.”). In Attorney Grievance Comm’n

v. Brady, 422 Md. 441 (2011), we held that an attorney violated MLRPC 1.1 when he failed

to file a response to a motion to dismiss or appear at a scheduled status conference for the

case. Id. at 457; Attorney Grievance Comm’n v. Butler, 426 Md. 522, 532–33 (2012)

(holding that the attorney’s failure to appear at a hearing without obtaining substitute

counsel violated MLRPC 1.1 because it “failed to provide his client with a basic element

of competent representation”).

       The hearing judge concluded that both Respondents violated MLRPC 1.1 in their

representation of Mr. Bean. Because Mr. Bean retained both Respondents, the hearing

judge concluded that they were both “jointly responsible for the incompetent manner in

which they handled Mr. Bean’s cases.”

       To support the conclusion that Mr. Lang violated MLPRC 1.1, the hearing judge

looked to Mr. Bean’s failure to appear at a hearing in Mr. Bean’s Second Foreclosure

Action. Two days before the hearing, Mr. Lang filed a motion for continuance because of

a scheduling conflict, but no documentation accompanied the motion to demonstrate that

conflict. Although the court had not granted the motion, Mr. Lang failed to appear at the

hearing. Consequently, the court ordered Mr. Bean’s foreclosure to proceed.

       The hearing judge concluded that both Respondents violated MLPRC 1.1 due to

their representation of Mr. Bean in his declaratory judgment action. In that matter, Mr.

Falusi helped prepare the complaint, but each Respondent “did little to no work in the

matter” after the complaint was filed. For example, neither responded to a motion to


                                            40
dismiss, and a review of testimony and email exchanges between Mr. Bean and

Respondents revealed that “minimal meaningful work was done” in his case. Moreover,

although Mr. Lang moved to withdraw his representation of Mr. Bean, the court initially

denied his motion due to his noncompliance with the Rules.

                                        Mr. Lang

       We agree with the hearing judge that Mr. Lang violated MLRPC 1.1 when he failed

to appear at the February 27, 2014 hearing in Mr. Bean’s Second Foreclosure Action

without prior court approval. Storch, 445 Md. at 87; Brady, 422 Md. at 457. Mr. Lang

also violated MLRPC 1.1 when, after filing a complaint for declaratory judgment, he and

Mr. Falusi “did little to no work in the matter”: neither responded to a motion to dismiss,

which was granted, and email exchanges and between Mr. Bean and the Firm confirm that

“minimal meaningful work was done” to advance his case, which the court ultimately

dismissed with prejudice. Smith, 443 Md. at 371; Brady, 422 Md. at 457.

                                        Mr. Falusi

       Mr. Falusi excepts that he could not have violated MLRPC 1.1 because he was not

licensed to practice in Maryland, was not an attorney of record in Mr. Bean’s cases, and

did not enter his appearance or file any pleadings in Mr. Bean’s cases. Because we

concluded above that Mr. Falusi engaged in the authorized practice of law due to his

association with Mr. Lang, he was therefore obligated to provide competent representation.

He did not as to Mr. Bean and thus violated MLRPC 1.1. After Mr. Falusi helped prepare

the complaint in Mr. Bean’s declaratory judgment action, he—like Mr. Lang—failed to

perform substantive work in that matter, which was ultimately dismissed with prejudice.


                                            41
Smith, 443 Md. at 371; Brady, 422 Md. at 457.

                        MLRPC 1.2(a): Scope of Representation

       An attorney violates MLRPC 1.2(a) by “fail[ing] to inform a client of the status of

his or her case, thereby denying the client the ability to make informed decisions.” Attorney

Grievance Comm’n v. Hamilton, 444 Md. 163, 182 (2015). In Attorney Grievance

Commission v. Brown, 426 Md. 298 (2012), we held that an attorney violated MLRPC

1.2(a) when two clients’ cases were dismissed due to the attorney’s inaction, the attorney

failed to inform either client of the dismissals, and he ignored their requests for

information. Id. at 320.

       As above, the hearing judge concluded that both Respondents violated MLRPC

1.2(a) during their representation of Mr. Bean in his First and Second Foreclosure Actions.

In so finding, the hearing judge rejected Respondents’ claims that they represented Mr.

Bean solely for his second mortgage. The hearing judge reasoned that Mr. Falusi’s letter

of representation to Samuel I. White, P.C. demonstrated “Respondents’ knowledge and

intent to represent Mr. Bean” in proceedings involving his first mortgage.

       Moreover, despite Mr. Bean’s “clear” objectives, the hearing judge concluded that

“neither Respondent adequately pursued” his case: On several occasions, Mr. Bean was

the one to update Respondents as to the opposing party’s actions in his case; and he often

queried the status of his case and Respondents’ efforts to obtain discovery and pursue his

defense. The hearing judge noted that even after Mr. Bean placed both Respondents on

notice that a foreclosure action was filed as to his first mortgage, neither Respondent took

any action.


                                             42
                                 Mr. Lang and Mr. Falusi

       Like the attorney in Brown, Respondents violated MLRPC 1.2(a) by failing to

inform Mr. Bean of the consequences of Mr. Lang’s failure to appear at the February 27,

2014 hearing and failing to update Mr. Bean that the court ordered his foreclosure to

proceed. In fact, it was Mr. Bean who updated Respondents that the foreclosure was

permitted to proceed.12 Id. Neither Respondent did any substantive work in case number

390048V after Mr. Falusi sent the letter to Samuel I. White, P.C. For the reasons stated

earlier, we overrule Mr. Falusi’s exceptions that deny his role as Mr. Bean’s attorney.

                                 MLRPC 1.3: Diligence

       We determined in Attorney Grievance Commission v. Byrd, 408 Md. 449 (2009),

that an attorney violated MLRPC 1.3 when he failed to appear at a hearing. Id. at 478; see

Butler, 426 Md. at 534 (“A lawyer’s failure to appear for scheduled court dates without

good reason is a violation of 1.3.”); Attorney Grievance Comm’n v. Gisriel, 409 Md. 331,

371 (2009) (holding that an attorney violated MLRPC 1.3 by failing to respond to motions


       12
          Mr. Lang emailed Mr. Bean three days before the February 27, 2014 hearing to
inform Mr. Bean that Mr. Lang would not be present and that the court had not yet granted
his request to postpone. Mr. Bean replied to both Respondents: “[P]lease keep my [sic]
updated. What will it mean if they do not grant [the] extension and we are not at the hearing
on Friday?” Mr. Falusi responded and provided Mr. Bean only with the case number for
the newly-filed declaratory judgment action. On March 5, more than one week after the
court ordered Mr. Bean’s foreclosure to proceed, Mr. Bean emailed Mr. Falusi to inform
him of the court’s decision, writing, “I sent Steve and you an email asking what would
happen if no one appeared on my behalf and I received no response from either of you
regarding that matter. Now I see that they have granted the plaintiffs [sic] request to
proceed.” Mr. Falusi responded first with, “That decision does not bode well for us. It is
not good at all[.]” He then outlined their strategy to void the title and file a motion to
vacate the February 27 order. Mr. Lang replied a day later and reiterated Mr. Falusi’s
strategy.

                                             43
to dismiss and attend a court hearing). In Mooney, we held that the same rationale for

finding a violation of MLRPC 1.1 could be used to find a violation of MLRPC 1.3. 359
Md. at 94.

      The hearing judge concluded that both Respondents violated MLRPC 1.3 due to

their failure to “exercise reasonable diligence” when representing Mr. Bean. In support of

this conclusion, the hearing judge noted that neither Respondent filed a response to a

motion to dismiss in Mr. Bean’s declaratory judgment action, and Mr. Lang failed to appear

at a hearing on February 27, 2014 in Mr. Bean’s Second Foreclosure Action. Moreover,

Respondents failed to pursue discovery or meaningfully defend Mr. Bean from foreclosure.

                                        Mr. Lang

      Mr. Lang violated MLRPC 1.3 when he failed to appear at Mr. Bean’s February 27,

2014 hearing without prior court approval. Byrd, 408 Md. at 478.         He also violated

MLRPC 1.3 for the same reasons he violated MLRPC 1.1—namely, his failure to pursue

Mr. Bean’s declaratory judgment action. Mooney, 359 Md. at 94.

                                       Mr. Falusi

      Mr. Falusi violated MLRPC 1.3 for the same reasons he violated MLRPC 1.1.

Mooney, 359 Md. at 94. As above, we overrule Mr. Falusi’s exceptions that deny his

representation of Mr. Bean. However, we sustain Mr. Falusi’s exceptions to the hearing

judge’s finding that he did not meaningfully pursue discovery or timely respond to Mr.

Bean’s emails—save for his failure to respond to Mr. Bean’s request for information as to

the consequences of Mr. Lang’s failure to appear, which will be discussed below.

                       MLRPC 1.4(a) and (b): Communication


                                           44
       In pertinent part, MLRPC 1.4(a) requires an attorney to “keep the client reasonably

informed about the status of the matter” and “promptly comply with reasonable requests

for information.” An attorney violates MLRPC 1.4(b) by failing to “explain a matter to

the extent reasonably necessary to permit the client to make informed decisions regarding

the representation.” A violation of MLRPC 1.4 turns on the substance, not regularity, of

communication; thus, frequent attorney-client communication does not necessarily negate

a violation of MLRPC 1.4. Attorney Grievance Comm’n v. Rand, 445 Md. 581, 608 (2015).

In Attorney Grievance Commission v. De La Paz, 418 Md. 534, 554 (2011), we held that

an attorney violated MLRPC 1.4 in part for failing to inform a client that his case had been

dismissed, a fact the client learned only by visiting the courthouse. Id. at 554. Similarly,

the attorney in Attorney Grievance Commission v. Fox, 417 Md. 504 (2010), violated

MLRPC 1.4 when he did not know that a client’s case was dismissed and failed to inform

the client of the same. Id. at 514, 517. Rule 1.4 violations are “closely linked to violations

of” Rule 1.3. Attorney Grievance Comm’n v. Gelb, 440 Md. 312, 321 (2014).

       The hearing judge concluded that both Respondents violated MLRPC 1.4(a) and (b)

in their representation of Mr. Bean during the Second Foreclosure Action. In support, the

hearing judge stated that neither Respondent promptly informed Mr. Bean that the court

denied their motion to postpone the February 27, 2014 hearing. Moreover, the hearing

judge found that Mr. Lang did not advise Mr. Bean of the potential consequences of Mr.

Lang’s failure to appear at the hearing, and that in fact, it was Mr. Bean who notified

Respondents that the foreclosure would proceed because of Mr. Lang’s failure to appear.

Finally, the hearing judge concluded that Mr. Falusi did not timely respond to Mr. Bean’s


                                             45
emails.

                                        Mr. Lang

      We agree with the hearing judge that Mr. Lang violated MLRPC 1.4(a) and (b) when

he did not respond to Mr. Bean’s request for information concerning the consequences of

Mr. Lang’s failure to appear at the February 27, 2014 hearing and when he failed to inform

Mr. Bean that the court permitted his foreclosure to proceed. Like the attorneys in De La

Paz and Fox, neither Respondent was aware that the court had ordered Mr. Bean’s

foreclosure to proceed until Mr. Bean, their client, informed them by email a week after

the court order was entered.

                                       Mr. Falusi

      As with Mr. Lang, Mr. Falusi violated MLPRC 1.4(a) and (b) for his lack of

communication concerning Mr. Lang’s failure to appear at the February 27, 2014 hearing.

While we sustain Mr. Falusi’s exceptions concerning the general timeliness of his and Mr.

Lang’s responses to Mr. Bean’s emails, that Respondents regularly communicated with

Mr. Bean does not require us to reach the opposite result. Rand, 445 Md. at 608.

      We overrule Mr. Falusi’s exception to the hearing judge’s finding that Mr. Bean did

not have informed consent when he initialed the flat fee clause in the retainer agreement.

In Mr. Lang’s deposition, he testified that he did not explain to Mr. Bean any more than

what was written in the flat fee clause concerning the placement of Mr. Bean’s $3,500.00

in the Operating Account because, in Mr. Lang’s words, there were “no risks involved.”

Comment 6 to this Rule is illustrative, as it highlights Mr. Falusi’s dereliction of his

obligations to obtain Mr. Bean’s informed consent concerning the flat fee clause. Informed


                                           46
consent requires an attorney to give a client “any explanation reasonably necessary to

inform the client or other person of the material advantages and disadvantages of the

proposed course of conduct and a discussion of the client’s or other person's options and

alternatives.” Such an explanation was not offered here.

                                    MLRPC 1.5(a): Fees

       Under MLRPC 1.5(a), an attorney may not charge an unreasonable fee. “An

advance fee given in anticipation of legal service that is reasonable at the time of the receipt

can become unreasonable if the attorney does not perform the services expected.” Attorney

Grievance Comm’n v. Smith, 457 Md. 159, 218 (2018).

       The hearing judge concluded that both Respondents violated MLRPC 1.5(a)

because the $3,500.00 flat fee that Mr. Bean paid to Respondents was unreasonable

considering the work they performed. The hearing judge looked to the following facts to

support that conclusion. Mr. Bean retained both Respondents, but both “failed to provide

competent and diligent representation” or pursue Mr. Bean’s objectives.                   After

Respondents filed a petition for declaratory judgment, they performed no further

“substantive action”: neither Respondent filed any opposition to a motion to dismiss the

declaratory judgment action. Moreover, Mr. Lang failed to appear at a hearing in the

Second Foreclosure Action, thereby allowing Mr. Bean’s foreclosure to proceed.

                                  Mr. Lang and Mr. Falusi

       For reasons stated earlier, we overrule Mr. Falusi’s exception that he did not

represent Mr. Bean. As detailed below, we also overrule Mr. Falusi’s exception that the

$3,500.00 flat fee Respondents charged Mr. Bean was reasonable for services rendered.


                                              47
Indeed, Mr. Falusi maintains that the time Mr. Lang expended on Mr. Bean’s case exceeded

the $3,500.00 flat fee. Mr. Falusi’s exception relies in part on a faulty premise—that the

reasonableness of a fee is determined at the time it was charged. See Smith, 457 Md. at

218. And we overrule Mr. Falusi’s exception that the $3,500.00 flat fee was reasonable

because Mr. Bean remained in his home throughout Respondents’ representation: such

facts go to mitigation, not reasonableness of a fee. See Attorney Grievance Comm’n v.

Jaseb, 364 Md. 464, 481 (2001).

       Neither Respondent provided an accounting of hours spent on services performed,

so we agree with the hearing judge that both Respondents violated MLRPC 1.5(a) because

the $3,500.00 flat fee that Mr. Bean paid to Respondents was unreasonable given their

work performed. In an August 26, 2014 email to Mr. Bean, Mr. Lang listed the work

performed in three cases: numbers 377650V; 385388V; and 387359V. By Mr. Lang’s

own words, we may disregard the hours spent on case number 387359V, the declaratory

judgment action, as he testified at his deposition that any work performed on that matter

was outside of the flat fee agreement. For case number 377650V, Respondents filed a

motion for preliminary injunction. For case number 385388V, they filed a nearly identical

motion for preliminary injunction; Mr. Lang failed to attend the hearing, at which the court

ordered Mr. Bean’s foreclosure to proceed; and Respondents filed a motion to vacate that

order and a reply to plaintiff’s response to the motion to vacate.

                         MLRPC 1.15(a): Safekeeping Property

       MLRPC 1.15(a) requires an attorney to hold client and third-party funds in an

attorney trust account separate from operating account pursuant to Title 16, Chapter 600 of


                                             48
the Maryland Rules. For trust account purposes, an “attorney” is defined as “any

individual admitted by the Court of Appeals to practice law.” Rule 16-602(b). MLRPC

1.15(a) also requires an attorney to create and maintain records accounting for client and

third-party funds and preserve the records for at least five years after each record was

created.

       The hearing judge concluded that both Respondents violated MLRPC 1.15(a). The

hearing judge assessed Respondents’ action or inaction concerning client or third-party

funds: Respondents failed to create or maintain an attorney trust account, instead using the

single Operating Account under the name of Lang & Falusi, LLP. Moreover, they

deposited legal fees and client funds into the Operating Account and made disbursements,

including for legal expenses, from that account. They failed to separate their own funds

from client and third-party funds. For example, client fees, including those of Mr. Bean,

were indistinguishably deposited into the Operating Account as if earned upon receipt.

                                        Mr. Falusi

       We sustain Mr. Falusi’s exception that he could not have violated MLRPC 1.15(a)

because he was not a Maryland-licensed attorney at the time he deposited client or

third-party funds into the Lang & Falusi, LLP Operating Account. The plain language of

Rule 16-602(b) explicitly defines an “attorney” in such a way as to exclude Mr. Falusi from

any obligation to comply with Maryland attorney trust account requirements under 1.15(a)

while he was practicing with Lang & Falusi, LLP; his only obligation arose after he was

admitted to the Maryland Bar in 2016. We therefore conclude that Mr. Falusi did not

violate MLRPC 1.15(a).


                                            49
       Even if Mr. Falusi was obligated under MLRPC 1.15(a) to hold in an attorney trust

account client or third-party funds related to his immigration practice, neither the retainer

agreements for or testimony from those clients are in the record.13 Accordingly, we cannot

conclude by clear and convincing evidence that Mr. Falusi did not obtain written informed

consent from those clients to hold those funds in the Operating Account. If he were under

a duty to hold client or third-party funds in an attorney trust account, his only violation

would be as to Ms. Ikpim’s $135.00 that was deposited into and disbursed from the

Operating Account to pay the filing fees in the Circuit Court for Prince George’s County.

                                         Mr. Lang

       We agree with the hearing judge that Mr. Lang violated MLPRC 1.15(a) when he

failed to create and maintain an attorney trust account, hold client and third-party funds

separate from Operating Account funds, and maintain (or create) attorney trust account

records and hold them for five years after their creation.

       Although the hearing judge did not specify which funds Mr. Lang was required to

hold separate from his own, we infer that the judge concluded that such funds included the

laundry list of client and third-party checks discussed throughout her findings of fact. In

our review of the record, however, it appears that the majority of those client and

third-party funds related to Mr. Falusi’s immigration clients and his alone—save for the

fees or checks related to Mr. Bean, Ms. Ikpim, and Ms. Olivia Lang. The flat fee check

from Mr. Bean, the settlement check for Ms. Olivia Lang, and Ms. Ikpim’s check for


       13
           In Mr. Falusi’s exceptions to MLRPC 1.15(a), he stated that his immigration
clients signed the Firm’s flat fee retainer agreement.

                                             50
payment to the circuit court should have been held in an attorney trust account. Mr. Lang

violated MLRPC 1.15(a) by failing to do so.

                     MLRPC 1.16(d): Terminating Representation

       MLRPC 1.16(d) provides that “[u]pon termination of representation, an attorney

shall take steps to the extent reasonably practicable to protect a client’s interests.” Such

steps include returning client files and any unearned fees. An attorney violates Rule

1.16(d) when he or she “fail[s] to honor [the client’s] request for a copy of his case file(s)

at the end of the representation,” Brown, 426 Md. at 314, or does not promptly deliver a

copy of the client’s case file, Attorney Grievance Comm’n v. Page, 430 Md. 602, 630–31

(2013). In Attorney Grievance Commission v. Moore, 447 Md. 253 (2016), we held that

an attorney who failed to return the unearned portion from a flat fee agreement violated

MLRPC 1.16(d). Id. at 269; see also Attorney Grievance Comm’n v. Kremer, 432 Md.
325, 336 (2013) (violating MLRPC 1.16(d) by failing to timely return unearned fees).

       Because Respondents “failed to take steps to the extent reasonably practicable to

protect Mr. Bean’s interests” when they terminated their representation in his case, the

hearing judge concluded that each Respondent violated MLRPC 1.16(d). The hearing

judge found that the following timeline supported that conclusion. In July 2013, Mr. Bean

requested a copy of his file, and in response, Mr. Lang filed a motion to withdraw from

Mr. Bean’s Second Foreclosure Action. Respondents held Mr. Bean’s file for one month

after the court granted Mr. Lang’s motion to withdraw. Moreover, Respondents did not

provide Mr. Bean with an accounting of the work performed or refund his fee.

                                 Mr. Lang and Mr. Falusi


                                             51
       In a July 23, 2014 email, Mr. Bean first requested that Mr. Lang send his client file.

On August 29, Mr. Bean informed Respondents that he would be seeking other counsel

and again requested his file. One day later, Mr. Lang informed Mr. Bean that he would be

withdrawing as counsel in his declaratory judgment action and would send his file. At this

point, Respondents should have returned Mr. Bean’s client file and any unearned fees.

However, Mr. Lang did not send Mr. Bean’s client file until at least November 12, 2014,

and only after repeated demands. Between September 9 and 10, Mr. Bean inquired as to

the status of his file and provided a Kentucky address to which Mr. Lang could send it; Mr.

Lang responded and acknowledged that he was fired. On November 12, Mr. Bean told Mr.

Lang that he had still not received his file and that the “harm this is causing will be

irreparable.” Mr. Lang responded that evening, writing that he would mail the file the

following day. Such untimeliness to a client’s request for his or her file constitutes a clear

violation of MLRPC 1.16(d). Page, 430 Md. at 630–31; Brown, 426 Md. at 314. As

reflected in this Court’s discussion of MLRPC 1.5(a), Respondents’ $3,500.00 flat fee was

unreasonable, and their failure to return any unearned fees after they terminated

representation violated MLRPC 1.16(d). Moore, 447 Md. at 269.

       Mr. Falusi excepts to the conclusion that he violated MLRPC 1.16(d) because, as

above, he argues that he did not represent Mr. Bean and therefore could not have terminated

any such representation. We overrule this exception for the reasons stated earlier.

         MLRPC 7.1(a): Communications Concerning a Lawyer’s Services;
                         MLRPC 7.5(a): Letterhead

       MLRPC 7.1 provides that an attorney “shall not make a false or misleading



                                             52
communication about the lawyer or the lawyer’s services.” A communication becomes

false or misleading when it “omits a fact necessary to make the statement considered as a

whole not materially misleading.” Omitting such a fact in an attorney’s office letterhead

also violates MLRPC 7.5(a), which prohibits lawyers from using office letterhead in

violation of MLRPC 7.1. In Attorney Grievance Commission v. Brown, 353 Md. 271

(1999), Brown, a Maryland attorney, associated with a Virginia attorney (Wilder) while

representing a client before a Maryland administrative agency. Brown used letterhead that

included Wilder’s name as co-counsel, but he failed to indicate that Wilder was not licensed

in Maryland. We held that Brown violated both MLRPC 7.1 and 7.5(a) because his

“omission on his letterhead that Mr. Wilder was not licensed to practice in Maryland courts

without special admission could have misled each of his clients . . . into believing he or she

was receiving proper representation from both attorneys.” Id. at 290.

                                 Mr. Lang and Mr. Falusi

       The hearing judge concluded that both Respondents violated Rule 7.1(a), 14 given

misleading content in their letterhead and website concerning jurisdictional and practice

area limitations.   According to the hearing judge, Respondents “continuously” used

letterhead that did not disclose that Mr. Falusi’s practice was limited to immigration law

and that he was not licensed to practice law in Maryland during this period. Moreover, the

letterhead did not differentiate which principal in Lang & Falusi, LLP was licensed to


       14
           On page 25 of the hearing judge’s Findings of Fact and Conclusions of Law, the
language for MLRPC 7.5(a) (Firm Names and Letterheads) is listed below the court’s
recitation of MLRPC 7.1(a). However, MLRPC 7.5(a), as a violation or otherwise, is not
mentioned in the remainder of the Conclusions of Law.

                                             53
practice in Maryland. The hearing judge concluded that the firm’s website was misleading

as to whether Mr. Falusi’s practice was limited to immigration law.

       As in Brown, Mr. Lang associated with Mr. Falusi, but the Firm’s letterhead omitted

Mr. Falusi’s jurisdictional limitations. 353 Md. at 290. We therefore agree with the

hearing judge that the Firm’s letterhead was materially misleading and thus both

Respondents violated MLRPC 7.1 and 7.5(a).

                       Rule 16-603: Duty to Maintain Account;
                    Rule 16-604: Trust Account Required Deposits;
                Rule 16-601.1: Attorney Trust Account Record-Keeping

       In Attorney Grievance Commission v. Ellison, 384 Md. 688 (2005), we held that an

attorney violated MLRPC 1.15(a) and Rules in Title 16, Chapter 600 because “a set of facts

that constitutes a violation of one may violate also the other without there necessarily

arising an unfairly duplicative set of sanctions.” Id. at 709 (violating MLRPC 1.15(a) and

Rules 16-606 and 16-609); id. (“[I]t is not outside the purview of this Court to draft

overlapping rules, a narrow one for managing attorney client trust fund accounts and a

broader one to set a minimum standard of professional conduct in dealing with

attorney/client trust funds.”).

       The hearing judge concluded that Respondents violated Rule 16-603 because they

failed to maintain an attorney trust account throughout the lifetime of the Firm and accepted

funds intended for the benefit of third parties or clients.

       The hearing judge concluded that both Respondents violated Rule 16-604. The

hearing judge observed that they shared a single Operating Account under the name of

Lang & Falusi, LLP.         The hearing judge underscored that on several occasions,


                                              54
Respondents deposited client and third-party fees into the Operating Account, all or some

of which were later dispersed to clients or third parties, including the U.S. Department of

Homeland Security. At least twice, the hearing judge noted, Respondents deposited

third-party settlement checks made payable to Lang & Falusi, LLP and their clients into

the Operating Account, later disbursing these funds to themselves and their clients.

       The hearing judge concluded that both Respondents violated Rule 16-606.1 because

they did not maintain records of the client funds for Mr. Bean, Ms. Ikpim, and Ms.

Daramola that were deposited into and disbursed from the Operating Account.

                                        Mr. Falusi

       Mr. Falusi was not an “attorney” as it is defined in Title 16, Chapter 600. Md. Rule

16-602(b). As a result, he was under no obligation to maintain an attorney trust account,

make the required deposits into that account, or maintain records for that account during

his time at Lang & Falusi, LLP. We therefore sustain his exceptions concerning his

violations of these Rules. That Mr. Falusi escapes from a violation of MLRPC 1.15(a) and

other attorney trust account rules simply because he is not a member of this Bar is not

meant to lighten our understanding of his misconduct or encourage others to do the same.

                                        Mr. Lang

       For the reasons stated earlier in our discussion of MLRPC 1.15(a), we conclude that

Mr. Lang violated Rules 16-603, 16-604, and 16-601.1 for his conduct handling client or

third-party funds during his representation of Ms. Ikpim and Ms. Olivia Lang.

        BOP § 10-601: Bar Admission Required to Practice Law in the State

       The hearing judge concluded that both Respondents violated BOP § 10-601,


                                            55
although Bar Counsel did not charge Mr. Lang with that violation. The hearing judge

reasoned that Mr. Falusi gave legal advice to Mr. Bean, Ms. Ikpim, and Ms. Daramola,

negotiated settlements, and held himself out as an attorney in his “overall conduct.” The

hearing judge determined that Mr. Lang consented to Mr. Falusi’s unauthorized practice of

law, given the Firm’s website and letterhead, his consultation with clients, and misleading

filings.

       For the reasons stated in our discussion of MLRPC 5.5, we agree with the hearing

judge that Mr. Falusi violated BOP § 10-601. Mr. Lang, however, “may not be found

guilty of violating a Rule of Professional Conduct unless that Rule is charged in the Petition

for Disciplinary or Remedial Action.” Attorney Grievance Comm’n v. Brigerman, 441 Md.
23, 35 (2014) (quoting Attorney Grievance Comm’n v. Sapero, 400 Md. 461, 487 (2007)).

Although BOP § 10-601 is a statute rather than an ethical rule promulgated by this Court,

the same logic applies: Mr. Lang was afforded no notice of this charge. See In re Ruffalo,

390 U.S. 544, 550 (1968). We shall not find a violation where none was charged.

           MLRPC 8.1(a) and (b): Bar Admissions and Disciplinary Matters

       An attorney violates MLRPC 8.1(a) “whenever an attorney makes intentional

misrepresentations to Bar Counsel” in connection with a disciplinary matter. Attorney

Grievance Comm’n v. Mitchell, 445 Md. 241, 259 (2015) (emphasis added).                 Such

misrepresentations include intentionally misleading Bar Counsel about “the attorney’s

knowledge and ability to provide information to assist in the investigation.” Attorney

Grievance Comm’n v. Wills, 441 Md. 45, 56 (2014); see Attorney Grievance Comm’n v.

Lee, 393 Md. 385 (2006) (holding that an attorney violated MLRPC 8.1(a) when he falsely


                                             56
told Bar Counsel that he was unable to obtain transcripts). Failure to respond to Bar

Counsel’s lawful request for information constitutes a violation of Rule 8.1(b). See Wills,
441 Md. at 56 (“Belated participation in a Bar Counsel investigation does not overcome a

violation of failing to respond to Bar Counsel in the first instance.”). In Attorney Grievance

Commission v. Grey, 448 Md. 1 (2016), an attorney failed both to respond to Bar Counsel

until a second letter notifying the attorney of a complaint or to provide copies of a client

file and trust account records. For his inaction as to Bar Counsel’s lawful requests, he

violated MLRPC 8.1(b). Id. at 26–27.

       The hearing judge concluded that both Respondents violated MLRPC 8.1—Mr.

Lang for his actions in this attorney grievance proceeding and Mr. Falusi for his failure to

disclose material information in his application to the Maryland Bar.

                                          Mr. Lang

       Bar Counsel excepts to the hearing judge’s conclusion that Mr. Lang violated

MLRPC 8.1 generally, noting that the hearing judge’s comments demonstrate that Mr.

Lang violated subsections (a) and (b) of the rule. We sustain Bar Counsel’s exception and

conclude that Mr. Lang violated MLRPC 8.1(a) and (b).

       The hearing judge concluded that Mr. Lang violated MLRPC 8.1 based on the

following facts. Bar Counsel sent an initial notice to Mr. Lang that he was the subject of a

complaint. After receiving no response, Bar Counsel sent a second letter, and Mr. Lang

filed an answer to the complaint. In reply to Bar Counsel’s request of an accounting of

client fees and disbursements, Mr. Lang did not attempt to retrieve any client records or

PNC Bank records, instead stating that an assistant handled the bookkeeping. Although


                                             57
Mr. Lang maintained that did not have any such records or hold client funds, Lang & Falusi,

LLP held several client checks—including Mr. Bean’s $3,500.00—in its Operating

Account. The Firm did not hire staff, but Mr. Lang falsely stated to Bar Counsel that firm

personnel performed various functions in the office. The hearing judge found Mr. Lang’s

statements to be “not founded” and designed “to minimize his culpability.”

       Mr. Lang knowingly made a false statement of material fact in violation of MLRPC

8.1(a) when he wrote Bar Counsel that he held no client funds—when in fact he did,

including Mr. Bean’s $3,500.00—and that he had staff—when in fact Lang & Falusi, LLP

hired no staff. Mitchell, 445 Md. at 259. The hearing judge concluded that such statements

were “unfounded” and done to “minimize his culpability.” See Wills, 441 Md. at 56. As

for subsection (b) and like the attorney in Grey, Mr. Lang failed to timely respond to Bar

Counsel’s requests for information or provide trust account and client records. He did not

respond to the initial letter Bar Counsel sent him; rather, only after a second letter did he

answer the complaint. Wills, 441 Md. at 56. In response to Bar Counsel’s request for an

accounting of disbursements and client fees, Mr. Lang indicated that he did not have access

to those records because they were handled by an assistant. Moreover, he made no attempt

to obtain PNC bank records or client records for Bar Counsel. Based on these facts, Mr.

Lang violated MLRPC 8.1(a) and (b).

                                        Mr. Falusi

       Again, because the hearing judge concluded that Mr. Falusi violated MLRPC 8.1

generally, Bar Counsel excepts and would have us find specific violations of MLRPC

8.1(a) and (b). Mr. Falusi insists that he has violated neither. We sustain Bar Counsel’s


                                             58
exception and overrule Mr. Falusi’s.

       The hearing judge concluded that Mr. Falusi violated MLRPC 8.1 based on the

following facts. When Mr. Falusi signed his Character Questionnaire for the Maryland Bar

on May 16, 2011, he affirmed his existing and continuing duty to provide full, candid

disclosure of accurate and current responses until he was admitted to the Bar. Such

disclosures included every position of full- or part-time employment that Mr. Falusi held

during the past five years. Mr. Falusi’s counsel submitted supplemental information on his

behalf, but Mr. Falusi “knowingly failed to disclose material information” regarding his

employment at the Firm as an attorney practicing law in Maryland.            Although his

application remained pending before the Character Committee throughout the duration of

Lang & Falusi, LLP, at no time did Mr. Falusi disclose to the State Board of Law Examiners

or the Character Committee that he established Lang & Falusi, LLP for the purpose of

practicing law in Maryland and that he was actively practicing law in Maryland as a

principal at the Firm. The hearing judge stated that such failure was “for the purpose of

concealing from an admissions authority that he had engaged in the unauthorized practice

of law in Maryland prior to his admission to the Bar.”

       In May 2011, moreover, Mr. Falusi answered “No” to Question 17(b) of the

Character Questionnaire as to whether he had “ever been the subject of a complaint or of a

disciplinary investigation or proceeding concerning [his] conduct as an attorney or as a

member of any other profession.” After Mr. Falusi’s receipt of Bar Counsel’s May 16,

2016 letter and before he was admitted to the Bar on June 1, 2016, he did not amend his

answer to Question 17(b) that he was then subject to a disciplinary complaint. As a result,


                                            59
the hearing judge determined that Mr. Falusi “intentionally failed to disclose that he was

the subject of a disciplinary complaint,” a disclosure that he was obligated to make until

he was admitted to the Bar.

       In his exceptions, Mr. Falusi first points to his testimony before the hearing judge

that in September 2015, “he disclosed his employment history after his 2011 Maryland Bar

application, and that the firm Lang & Falusi, LLP was listed among other places.” There

is no evidence in the record to support this claim; the hearing judge heard this testimony,

weighed it against other evidence in the case, and determined it was not credible. He asks

us to look to his testimony before the State Board of Law Examiners on April 8, 2016. In

that hearing, Mr. Falusi offered the following testimony:

       Q      Okay. Are you working now?
       A      Yes.
       Q      Where are you working?
       A      Well I have an immigration practice at this moment which is trying to
              get off the ground.
       Q      Is it just you?
       A      Just me. Yes.
                                            * * *
       Q      How long has your practice been up and running?
       A      It’s off and on. It’s been off and on since 2012, 2013, sorry.
       Q      Do you have an office?
       A      Yes, sir.
       Q      Okay, one thing at a time. You said off and on since when?
       A      2013.
       Q      Where is your office?
       A      Silver Spring.
       Q      How do you practice in Silver Spring without a Maryland license?
       A      No, I do immigration law.
                                            * * *
       Q      Okay. And you said it’s just you?
       A      Yeah.

       Mr. Falusi failed to disclose his partnership and role in Lang & Falusi, LLP, during


                                            60
this testimony or otherwise. We understand Mr. Falusi’s claim that his answers during the

hearing were technically responsive to the questions asked, especially considering that Mr.

Falusi did not believe he was engaged in the unauthorized practice of law. But when

coupled with his failure to submit a complete resume in 2013 or anytime thereafter, the

story of his testimony becomes less sympathetic. Mr. Falusi created a Maryland entity,

engaged in the practice of law, and failed to disclose any of it in violation of his continuing

duty to supplement his Bar application. Mr. Falusi also failed to disclose that he was the

subject of a disciplinary complaint before he was admitted to the Maryland Bar. We sustain

Bar Counsel’s exception and conclude that Mr. Falusi violated MLRPC 8.1(b).

       These same facts do not warrant finding a violation of MLRPC 8.1(a), but other

facts do. The hearing judge did not make specific findings as to that rule, so Bar Counsel

directs our attention to other parts of the hearing judge’s conclusions of law. The hearing

judge, in discussing MLRPC 8.4, found that “Mr. Falusi’s statements made to the Board

of [Law] Examiners . . . reveal intent to deceive.” As we noted above, Mr. Falusi’s answers

during the hearing were responsive to the questions and appear consistent with his own

characterization of his law practice, but the hearing judge was in the best position to gauge

Mr. Falusi’s credibility, and we accept that determination. Bar Counsel also argues that

Mr. Falusi, in response to Bar Counsel’s question whether Mr. Falusi had a relationship

with Mr. Bean, stated that he “did not have any relationship with Mr. Bean.” In Bar

Counsel’s view, this constitutes a knowingly false statement, and we agree. The full

written exchange between Bar Counsel and Mr. Falusi on this issue was as follows:

       Bar Counsel: Explain your relationship with Mr. Bean, as well as the full


                                              61
                     extent of your involvement in Mr. Bean’s representation as
                     provided in the Flat Fee Agreement.

       Mr. Falusi:   I did not have any relationship with Mr. Bean. Mr. Bean came
                     to our office looking for legal representation and I advised him
                     that I was not licensed in the State of Maryland but Mr. Lang
                     who practices in the area would represent him. I also
                     communicated with Mr. Bean from time to time, assisting Mr.
                     Lang, Esquire.

       Bar Counsel: Explain your relationship with Mr. Steven Lang. Please
                    confirm that you were Mr. Lang’s partner. Please confirm that
                    you were at no time an assistant to or employee of Mr. Lang.

       Mr. Falusi:   Mr. Lang and I established a law firm, Lang & Falusi, LLP in
                     2013. I practiced immigration law while he does non-
                     immigration practice work. I was not Mr. Lang’s employee or
                     assistant but infrequently assisted him by performing paralegal
                     work if/when needed.

       Even if Mr. Falusi believed he did not represent Mr. Bean, Mr. Falusi’s involvement

in Mr. Bean’s case went far beyond what he described to Bar Counsel. As explained above,

Mr. Falusi emailed Mr. Bean without Mr. Lang copied to explain court procedures and case

strategy. He also said he was working on drafting a legal document for Mr. Bean and

would file it with the court later that day. Further, he sent a letter of representation to

Samuel I. White, P.C., a matter in connection with Mr. Bean’s first mortgage, declaring

that Mr. Bean had retained the Firm and stating Mr. Bean’s position in the matter. Mr.

Lang originally claimed to Mr. Bean that he had no involvement in that case.

       Mr. Falusi raises a number of non-meritorious defenses. He claims that he did not

know whether to submit an updated resume to the Character Committee or the State Board,

given that his application was completed in 2011. He also appears to argue that four years

had elapsed since he swore that his application was true and complete and that he was under


                                            62
a continuing duty to supplement it, which shows that he did not intentionally conceal

anything. We are not convinced. Mr. Falusi practiced at the Firm in 2013, a fact that he

surely did not forget, and he was asked about his practice of law in Maryland at the Board

hearing in 2016. He also contends that he thought the Character Committee already had

information regarding his disciplinary matter because the Committee is “part” of the Court

of Appeals. Even if that were true, that is no excuse not to disclose to anyone at all. Mr.

Falusi’s conduct violated MLRPC 8.1(a).

                                MLRPC 8.4: Misconduct

       Rule 8.4(b) is violated when an attorney “commit[s] a criminal act that reflects

adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer in other respects.”

We have held that engaging in the unauthorized practice of law in violation of MLRPC 5.5

and BOP § 10-601 (a misdemeanor, per BOP § 10-606) violates 8.4(b).                 Attorney

Grievance Comm’n v. Tanko, 427 Md. 15, 47 (2012).               It is likewise professional

misconduct under MLRPC 8.4(c) for an attorney to “engage in conduct involving

dishonesty, fraud, deceit or misrepresentation,” whereby “dishonest acts, in and of

themselves are violative of [MLRPC] 8.4(c).” Attorney Grievance Comm’n v. Barnett, 440
Md. 254, 266 (2014) (quoting Attorney Grievance Comm’n v. Gisriel, 409 Md. 331, 383

(2009)). False statements to Bar Counsel during an investigation violate MLRPC 8.4(c).

Attorney Grievance Comm’n v. Dominguez, 427 Md. 308, 324 (2012). An attorney violates

MLRPC 8.4(d) by “engag[ing] in conduct that is prejudicial to the administration of

justice.” Generally, an attorney violates MLRPC 8.4(d) “when his or her conduct impacts

negatively the public’s perception or efficacy of the courts or legal profession.” Barnett,


                                             63
440 Md. at 267 (violating 8.4(d) in part for acting without client knowledge or consent

concerning the procedural posture of a client’s case and failing to communicate those

actions). Of note here, misconduct that constitutes a violation of 8.4(c) may also violate

8.4(d). Attorney Grievance Comm’n v. Payer, 425 Md. 78, 95 (2012) (false statements to

Bar Counsel violated MLRPC 8.4(c) and (d)); Attorney Grievance Comm’n v. Brown, 415
Md. 269, 279, 999 A.2d 1040 (2010) (same).

       The hearing judge concluded that both Respondents violated MLRPC 8.4, though

for different reasons.   In concluding that Mr. Lang violated 8.4, the hearing judge

determined that Mr. Lang’s misconduct was “intentional, misleading, and prejudicial to the

administration of justice.” The hearing judge looked to Mr. Lang’s failing to appear for a

court hearing and backdating his motion to withdraw to comply with the Maryland Rules.

For the hearing judge, such actions not only were in “direct contradiction to the [MLRPC],”

but they “negatively impact the sanctity of the legal profession.”

       The hearing judge concluded that Mr. Falusi’s conduct was similarly “prejudicial to

the administration of justice” in violation of MLRPC 8.4. The hearing judge assessed that

prior to his admission to the Maryland Bar, Mr. Falusi “repeatedly represented himself as

a Maryland licensed attorney.” The hearing judge concluded that when Mr. Falusi

attempted to gain admission, he “neglected” to inform the Character Committee of a

pending disciplinary action against him; failed to submit an accurate resume “to reflect the

actual legal work he was undertaking” as a principal at Lang & Falusi, LLP; and made

statements and submitted documents to the State Board of Law Examiners that “reveal[ed]

intent to deceive.”


                                            64
                                          Mr. Lang

       Bar Counsel excepts to the hearing judge’s failure to conclude that Mr. Lang

violated specific subsections of MLRPC 8.4. Bar Counsel contends that the hearing

judge’s findings clearly support Mr. Lang’s violations of MLRPC 8.4(a), (c), and (d). We

agree and sustain Bar Counsel’s exceptions.

       The record establishes that Mr. Lang’s actions were “intentional” and “misleading”

such that he violated MLRPC 8.4(c). He made material misrepresentations to Bar Counsel

during the course of this investigation, Dominguez, 427 Md. at 324; and he backdated a

motion to comply with the Rules of Civil Procedure to withdraw his appearance in Mr.

Bean’s case. We also agree that his “conduct is in direct contradiction to the Rules of

Professional Conduct,” “prejudicial to the administration of justice,” and “negatively

impact the sanctity of the legal profession” so as to violate MLRPC 8.4(d). Mr. Lang’s

misconduct in this attorney grievance proceeding by itself constitutes a violation of Rule

8.4(d), Payer, 425 Md. at 95, and his backdated motion, attorney trust account violations,

and violations of MLRPC 1.1, 1.3, and 1.4 further bolster our conclusion. See Barnett, 440
Md. at 267 (“Barnett’s actions violated [the client’s] trust and her reasonable expectation

that Barnett would diligently and honestly represent her interests. Such misconduct

negatively impacts the public’s perception of the legal profession.”). Finally, our earlier

analysis concerning Mr. Lang’s violations of MLRPC 1.1, 1.2(a), 1.3, 1.4(a) and (b), 1.5(a),

1.15(e), 1.16(d), 7.1(a), 7.5(a), and 8.4(c) and (d), also supports a conclusion that Mr. Lang

violated 8.4(a). Foltz, 411 Md. at 411.

                                          Mr. Falusi


                                             65
       Bar Counsel also excepts to the hearing judge’s general conclusion that Mr. Falusi

violated MLRPC 8.4, asking us to confirm that he violated 8.4(a), (b), (c), and (d). Bar

Counsel avers that Mr. Falusi violated MLRPC 8.4(c) by repeatedly representing himself

as a Maryland attorney; failing to disclose a pending disciplinary action against him;

submitting an “inaccurate” resume to the Board; and making false statements to Bar

Counsel. We agree with Bar Counsel that Mr. Falusi’s conduct listed above violated 8.4(c).

We also agree that Mr. Falusi violated 8.4(b) because, at the very least, he engaged in the

unauthorized practice of law by representing Ms. Daramola in contravention of BOP § 10-

601.

       Mr. Falusi disputes that he violated MLRPC 8.4 in his exceptions, arguing that he

did not practice law, he did not intentionally conceal his disciplinary matter, and his

conduct was not prejudicial to the administration of justice. The hearing judge concluded,

and Bar Counsel agrees, that Mr. Falusi’s conduct was prejudicial to the administration of

justice, which is a violation of 8.4(d). The same conduct that constituted a violation of

8.4(c) likewise constitutes a violation of 8.4(d). Mr. Falusi also necessarily violated 8.4(a)

by committing violations of MLRPC 1.1, 1.2, 1.3, 1.4, 1.5, 1.15, 1.16, 5.5, 7.1, 7.5, 8.1,

and 8.4.

                                   Aggravating Factors

       In Attorney Grievance Commission v. Shuler, 454 Md. 200 (2017), we enumerated

the aggravating factors upon which we rely in part to determine the appropriate sanction:

       (1) prior attorney discipline; (2) a dishonest or selfish motive; (3) a pattern
       of misconduct; (4) multiple violations of the MLRPC; (5) bad faith
       obstruction of the attorney discipline proceeding by intentionally failing to


                                             66
       comply with the Maryland Rules or orders of this Court or the hearing judge;
       (6) submission of false evidence, false statements, or other deceptive
       practices during the attorney discipline proceeding; (7) a refusal to
       acknowledge the misconduct's wrongful nature; (8) the victim's
       vulnerability; (9) substantial experience in the practice of law; (10)
       indifference to making restitution or rectifying the misconduct's
       consequences; (11) illegal conduct, including that involving the use of
       controlled substances; and (12) likelihood of repetition of the misconduct.

Id. at 218 (quoting Attorney Grievance Comm’n v. Shuler, 443 Md. 494, 506–07 (2015)).

For both Respondents, the hearing judge found that the following aggravating factors were

present: a pattern of misconduct; multiple violations; and a refusal to acknowledge the

wrongfulness of the misconduct. We agree.

                                         Mr. Lang

       It is self-evident from our earlier discussion that Mr. Lang engaged in a pattern of

misconduct and violated multiple Rules of Professional Conduct. From the beginning,

moreover, Mr. Lang has failed to acknowledge any wrongdoing. Such failures are either

due to his lack of understanding, as with the duty to maintain an attorney trust account and

the other obligations accompanying that duty; his genuine, but wholly misguided, belief

that his failure to appear at Mr. Bean’s hearing was appropriate; or his erroneous conviction

that Mr. Bean had no right to any portion of his fee simply because he remained in his

home throughout the litigation.

       Bar Counsel excepts to the hearing judge’s failure to find that Mr. Lang’s conduct

was selfishly or dishonestly motivated and that Mr. Lang engaged in bad faith obstruction

of and other misconduct during this attorney grievance proceeding. We sustain these

exceptions.   Mr. Lang’s misrepresentations to Bar Counsel during the course of its



                                             67
investigation in this matter were designed to, in the words of the hearing judge, “minimize

his culpability” and therefore were motivated by selfish or dishonest interests. Almost

from the moment Lang & Falusi, LLP was formed and in this disciplinary proceeding, Mr.

Lang has engaged in misconduct violative of the MLRPC. His misrepresentations to Bar

Counsel were in bad faith in an attempt to avoid compliance with MLRPC 8.1(a) and (b).

       Bar Counsel excepts to the hearing judge’s failure to find that Mr. Lang is indifferent

concerning returning any portion of Mr. Bean’s $3,500.00 fee. We likewise sustain this

exception. Although we do not decide whether Lang & Falusi, LLP earned the full value

of Mr. Bean’s $3,500.00, Mr. Lang’s insistence that restitution is not—and could not—be

owed highlights his indifference to righting any wrong that may be owed to Mr. Bean.

       Finally, Bar Counsel excepts to the hearing judge’s failure to find that Mr. Lang is

likely to repeat his misconduct. We agree and sustain this exception. Until Mr. Lang

becomes aware of his duties under the MLPRC, particularly those with respect to attorney

trust accounts, he is likely to repeat his misconduct.

                                         Mr. Falusi

       Mr. Falusi attacks the hearing judge’s conclusions with respect to aggravating

factors, arguing that the hearing judge failed to articulate a basis for those findings. The

aggravating factors are self-explanatory, but we reach a different conclusion because we

have reached different conclusions with respect to the rules violated. Mr. Falusi did not

engage in a pattern of misconduct, but he did commit multiple violations and has refused

to acknowledge the misconduct’s wrongful nature. In the face of clear and convincing

evidence that Mr. Falusi engaged in the unauthorized practice of law and deceived the State


                                             68
Board and Bar Counsel—knowingly or not—Mr. Falusi still has not acknowledged

wrongdoing on his part. The greatest concession he appears to have made is that the Firm’s

letterhead was not entirely clear. Mr. Falusi’s exception as to a pattern of misconduct is

sustained, but his other exceptions are overruled.

                                     Mitigating Factors

       We have recognized the following mitigating factors:

       (1) the absence of prior attorney discipline; (2) the absence of a dishonest or
       selfish motive; (3) personal or emotional problems; (4) timely good faith
       efforts to make restitution or to rectify the misconduct’s consequences; (5)
       full and free disclosure to the Commission or a cooperative attitude toward
       the attorney discipline proceeding; (6) inexperience in the practice of law;
       (7) character or reputation; (8) a physical disability; (9) a mental disability or
       chemical dependency, including alcoholism or drug abuse, where: (a) there
       is medical evidence that the lawyer is affected by a chemical dependency or
       mental disability; (b) the chemical dependency or mental disability caused
       the misconduct; (c) the lawyer’s recovery from the chemical dependency or
       mental disability is demonstrated by a meaningful and sustained period of
       successful rehabilitation; and (d) the recovery arrested the misconduct, and
       the misconduct’s recurrence is unlikely; (10) delay in the attorney discipline
       proceeding; (11) the imposition of other penalties or sanctions; (12) remorse;
       (13) remoteness of prior violations of the MLRPC; and (14) unlikelihood of
       repetition of the misconduct.

Attorney Grievance Comm’n v. Sperling, Misc. Docket AG Nos. 40, 76, 2018 WL
2296600, at *37 (Md. May 21, 2018) (quoting Attorney Grievance Comm’n v. Shuler, 443
Md. 494, 507 (2015)).

       The hearing judge did not find that Respondents established any mitigating factors

by a preponderance of the evidence.

                                          Mr. Lang

       Mr. Lang excepts to the hearing judge’s failure to find any mitigating factor and



                                              69
avers the presence of several.

       We sustain Mr. Lang’s exception to the hearing judge’s failure to find that no

attorney disciplinary action was previously brought against him. Sperling, 2018 WL
2296600, at *37. He also excepts to the hearing judge’s failure to find that his inexperience

mitigates his misconduct. We sustain this exception. We have repeatedly mitigated

findings of wrongdoing where, as here, a recently-admitted attorney was involved. See,

e.g., Attorney Grievance Comm’n of Maryland v. Jaseb, 364 Md. 464 (2001) (involving an

attorney of three years). While Mr. Lang was barred in Massachusetts in 2010, he was not

admitted to the Maryland Bar until November 2012, the month Mr. Falusi registered Lang

& Falusi, LLP. Most of Mr. Lang’s MLRPC violations occurred while he was a partner at

the Firm and a member of the bar for, at most, two and a half years. Even throughout Bar

Counsel’s investigation of Mr. Lang, he had been practicing in Maryland for fewer than

three years.

       Although not a mitigating factor we recognize, Mr. Lang excepts to the hearing

judge’s failure to find that his actions lacked any moral turpitude. We agree and sustain

this exception. Moral turpitude, as this Court has defined it, involves “an act of baseness,

vileness or depravity.” Attorney Grievance Comm’n of Maryland v. Marcalus, 414 Md.
501, 518 (2010) (quoting Attorney Grievance Comm’n of Maryland v. Proctor, 309 Md.
412, 419 (1987)). In some sense, Bar Counsel agrees, as Bar Counsel did not except to the

hearing judge’s failure to conclude that Mr. Lang violated MLRPC 8.4(b), generally

implicated only when it involves a moral turpitude. A highly fact-specific inquiry, id., we

can find no example of this Court finding moral turpitude for the acts committed by Mr.


                                             70
Lang.

        We overrule Mr. Lang’s exception to the hearing judge’s failure to find that he did

not intend to violate and was unaware that he was violating the MLRPC. He argues that

because he believed that he was merely making “mistakes,” neither he nor Mr. Falusi

“fail[ed]   to   admit   wrongdoing.”      Although    he   does   not   identify in    his

Exception/Recommendation which “mistakes” he specifically made, Mr. Lang emphasizes

that he and Mr. Bean communicated over one hundred times by email and he was not on

the Operating Account and was unaware that it held client funds.               The email

communications between Mr. Lang and Mr. Bean are more damning than saving, as they

highlight his unresponsiveness to Mr. Bean, incompetence in the law and procedure of

mortgage foreclosures, and failure to adequately pursue his defense. As for the Operating

Account, we reiterate our analysis above in which we found violations of the MLRPC and

the Maryland Rules for Mr. Lang’s misconduct concerning the Operating Account.

        We also overrule Mr. Lang’s exception that “no one was damaged or hurt” by Mr.

Lang’s conduct because Mr. Bean remained in his home throughout the foreclosure

proceedings. In Attorney Grievance Comm’n of Maryland v. Jaseb, we addressed a similar

contention in the context of a late-filed bankruptcy petition. There, “Respondent and the

legal community are fortunate that the client was not prejudiced by Respondent’s negligent

conduct. That fact alone, however, does not define an appropriate sanction.” 364 Md. at

581. Unlike the client in Jaseb, who was unscathed by the attorney’s misconduct, Mr.

Bean’s foreclosure proceeded because of Mr. Lang’s failure to appear at the February 27,

2014 hearing and failure to counsel Mr. Bean as to the consequences of his absence.


                                            71
       Lastly, Mr. Lang excepts to the hearing judge’s failure to find that he “has become

more careful” since he began practicing law in Maryland in 2013. We overrule this

exception, as Mr. Lang continued to violate the MLRPC throughout his investigation by

Bar Counsel beginning in 2014.

                                          Mr. Falusi

       We identify two mitigating factors in Mr. Falusi’s case, though the hearing judge

found none. We first recognize Mr. Falusi’s absence of prior discipline and find that to be

a mitigating factor here. As for the clear absence of dishonest or selfish motive, we have

already concluded that Mr. Falusi engaged in intentional deceit during his Bar admission

proceedings with respect to his involvement with Lang & Falusi, LLP. Mr. Falusi also

fails to satisfy the fourth factor (timely good faith efforts to rectify the misconduct) because

he engaged in the unauthorized practice of law and then sought to conceal it from the

investigating authorities.   As for the fifth factor, we do not find that Mr. Falusi’s

“voluntary” submission to an interview with Bar Counsel to be a mitigating factor,

considering that Mr. Falusi misrepresented his involvement in Mr. Bean’s case. We do

find, however, that Mr. Falusi, as Mr. Lang, was inexperienced and therefore that

mitigating factor weighs in his favor.

                                              V.

                                         The Sanction

                                          Mr. Lang

       While Bar Counsel recognizes that this Court has indefinitely suspended attorneys

for assisting in the unauthorized practice of law, it recommends that this Court disbar Mr.


                                              72
Lang due to his “breadth of misconduct,” which include MLRPC 8.1 and 8.4 violations.

In the view of Bar Counsel, the ultimate sanction of disbarment is supported by the

following: Mr. Lang was dishonest and did not cooperate in Bar Counsel’s investigation;

he failed to attend a hearing on behalf of Mr. Bean and attempted to backdate a motion to

comply with the Maryland Rules; to “minimize his culpability,” he told Bar Counsel that

other staff or personnel performed functions within the Firm when in fact Lang & Falusi,

LLP hired no staff; he assisted Mr. Falusi to practice law in Maryland in contravention of

the MLRPC; and the hearing judge found his actions to be “intentional, misleading, and

prejudicial   to    the   administration     of    justice.”      Notably,     Mr.    Lang’s

“Exception/Recommendation” does not include a recommendation for sanction.

       In Attorney Grievance Commission v. Hecht, 459 Md. 133 (2018), a then-suspended

attorney held himself out as authorized to practice law and continued representing a

husband and wife, the Crummits, for ten months in violation of MLRPC 5.5(a) and (b). Id.

at 150, 153, 157. Not only did he fail to communicate to the Crummits that he was

suspended, but once they learned of the suspension, he made misrepresentations to them

about the extent to which he was barred from providing legal services.         Id. at 150. In

pursuing their representation, he failed to prosecute their personal injury matter adequately,

causing the case to be dismissed. Id. at 148. Moreover, he made misrepresentations to Bar

Counsel three times in violation of MLRPC 8.1(a): he “‘knowingly and intentionally’

attempted to deceive Bar Counsel” by submitting to Bar Counsel an affidavit asserting that

he notified the Crummits of his suspension; testified falsely that he only “assisted” Mrs.

Crummit in drafting pleadings and discovery materials; and lied to Bar Counsel under oath


                                             73
that the Crummits authorized him to sign and submit documents in multiple instances on

their behalf. Id. at 152–53.

       We determined that Hecht’s conduct was “clearly dishonest and deceitful,”

“reflect[ing] adversely on his honesty and trustworthiness as an attorney,” in violation of

MLRPC 8.4(a), (b), and (c). Id. at 154. Moreover, his “multiple misrepresentations both

to his client and to Bar Counsel” were prejudicial to the administration of justice and

violative of MLRPC 8.4(d). Id. Notwithstanding Bar Counsel’s recommendation for

disbarment, and our recognition that misconduct that, like Mr. Lang’s, involves “‘fraud,

dishonesty, or deceit’ usually results in disbarment,” we indefinitely suspended Mr. Hecht.

Id. at 158. While recognizing the presence of several aggravating factors, our finding of

the presence of “sufficient mitigation” militated against disbarment: he turned away

prospective clients; attempted to inform his other clients that he was suspended; and he

sought alternative counsel for the Crummits. Id.

       The absence of mitigation may still mandate indefinite suspension as the appropriate

sanction for an attorney with multiple MLRPC violations, including those of Rule 5.5, 8.1,

and 8.4. In conduct strikingly similar to that of Mr. Lang, the attorney in Attorney

Grievance Commission v. Barton, 442 Md. 91 (2015), failed to appear at a hearing, which

resulted in the dismissal of her client’s case; failed to return unearned fees on behalf of

three clients; failed to file papers to correct a client’s deficiency notice; made

misrepresentations to the Bankruptcy Court; and failed to supervise a non-lawyer, resulting

in the non-lawyer’s unauthorized practice of law. Id. As such, we concluded that Ms.

Barton violated MLRPC 1.1, 1.3, 1.4(a), 1.4(b), 1.5(a), 1.15(a), 1.15(b), 1.16(d), 5.3(a),


                                            74
5.3(b), 5.3(c), 5.4(b), 5.5(a), 8.4(a), and 8.4(c). Id. at 144. Notwithstanding multiple

violations and the absence of any mitigating factors, we held that an indefinite suspension

was warranted for Ms. Barton. Id. at 150.

       We also indefinitely suspended the respondent in Attorney Grievance Commission

v. Lee, 393 Md. 546 (2006), who, in violation of MLRPC 1.3, 1.4, and 8.1(b), and 8.4(d),

failed to return unearned fees, respond to Bar Counsel’s inquiries, and diligently pursue his

client’s legal matter. The attorney there also had two prior sanctions for violations of the

MLRPC: a public reprimand for violations of MLRPC 1.3 and 1.4; and an indefinite

suspension for violations of MLRPC 1.3, 1.4(a), 8.1(a), and 8.4(c). Id. at 566. Despite the

attorney’s prior sanction history and the absence of “any significant mitigating factors,”

we indefinitely suspended the attorney because his conduct was “not so egregious that only

disbarment can adequately protect the public.”         Id. at 565.   In Attorney Grievance

Commission v. Landeo, 446 Md. 294 (2016), Landeo violated MLRPC 1.1, 1.3, 1.4(a)(2),

1.4(a)(3), 1.4(b), 1.5(a), 1.15(a), 1.15(c), 1.16(d), and 8.4(d), but we indefinitely suspended

her despite the presence of few mitigating factors and several aggravating factors because,

“although certainly egregious and displaying a gross lack of competence, and a pattern of

a lack of diligence and adequate communication, Landeo’s misconduct does not rise to a

level warranting disbarment.”

       Although we disagree on the appropriate sanction, we agree with Bar Counsel that

Mr. Lang’s misconduct is egregious. As we indefinitely suspend Mr. Lang with the option

for reinstatement, we are by no means understating the severity of his misconduct. Rather,

in looking back to our jurisprudence concerning like circumstances, we do not conclude


                                              75
that the public would be more protected with a sanction of disbarment. See, e.g., Moore,

451 Md. 55; Landeo, 446 Md. 294. Indeed, we have indefinitely suspended attorneys for

greater misconduct, Hecht, 459 Md. 133, and with fewer mitigating circumstances, Barton,

442 Md. 91; Lee, 393 Md. 546. We therefore indefinitely suspend Mr. Lang. While we

can make no prediction as to when, if ever, Mr. Lang will be reinstated, a condition of any

such reinstatement will be that Mr. Lang attend courses concerning his attorney trust

account obligations.

                                        Mr. Falusi

       Mr. Falusi suggests that a public reprimand is the proper sanction, while Bar

Counsel advocates for disbarment. Bar Counsel argues that we have previously disbarred

attorneys who, among other things, concealed their practice of law during the pendency of

their applications to the Bar. This case consists mainly Bar admissions matters and the

unauthorized practice of law.      The two are necessarily connected:        Mr. Falusi’s

unauthorized practice of law was precisely what he failed to disclose. On the one hand,

Mr. Falusi’s unauthorized practice of law is not so egregious as Bar Counsel alleged and

as the hearing judge found. On the other, his intent to conceal his practice cannot be

ignored.

       With those two violations at the core of this case, disbarment would seem the

obvious sanction. “In unauthorized practice of law cases, ‘we primarily consider [] factors

of deterrence, whether the respondent’s conduct was willful and deliberate, and whether

the respondent cooperated with Bar Counsel’s investigation.’”         Attorney Grievance

Comm’n v. Shephard, 444 Md. 299, 339 (2015) (quoting Attorney Grievance Comm’n v.


                                            76
Shryock, 408 Md. 105, 126 (2009)). Bar Counsel directs us to Attorney Grievance

Commission v. Alsafty, 379 Md. 1 (2003), in support of disbarment. There, we reviewed

our prior decisions in which the unauthorized practice of law was a core violation. We

noted that in a prior case, Attorney Grievance Commission v. Barneys, “a divided Court

discerned a trend in this Court favoring disbarment.” Id. at 18 (citing Attorney Grievance

Comm’n v. Barneys, 370 Md. 566 (2002)). The respondent attorney in Alsafty committed

unauthorized practice of law by, among other things, representing multiple clients in civil

cases and filing twenty pleadings in divorce cases in Maryland courts. Id. at 7–8. He also

had business cards that failed to include his jurisdictional limitations, and he failed to

inform his clients of those limitations. Id. at 6–7. Disbarment was the appropriate sanction.

Id. at 20.

       In disbarring the respondent attorney in Shephard, we considered the nature and

severity of her misconduct:

       Respondent did not appear in state court on behalf of any client, nor has
       Respondent been found to have violated MLRPC 8.4(b) or (c). In addition,
       though the facts of this case demonstrate neither a failure to cooperate with
       Bar Counsel nor wilful and deliberate dishonest or deceitful behavior, it is
       clear that Respondent wilfully and deliberately assumed responsibilities as a
       “Managing Attorney” in a law firm in Maryland, met with clients in
       Maryland, and undertook the representation of those clients in Maryland. In
       doing so, she misled clients and the general public by failing to disclose the
       fact that she was not licensed to practice law in Maryland. Further, during
       Respondent’s tenure as “Managing Attorney,” several clients paid fees to
       [Respondent’s law firm] and did not receive the services that they were
       promised.

Id. at 341. Conversely, in Attorney Grievance Commission v. Ambe, we characterized the

respondent attorney’s situation as follows:



                                              77
       The situation in the case sub judice appears to be that of an inexperienced
       attorney who became licensed in 2009 (in New York), and without any prior
       experience with lawyering in any jurisdiction, wanted to open a practice
       dedicated solely to the practice of immigration law. He got in trouble when
       he attempted to assist immigration clients in areas of the law he was not
       permitted to practice in this state. There is absolutely no evidence that he was
       attempting to solicit clients for representation in matters of Maryland law.

425 Md. 98, 140 (2012). Ambe is not unlike the present case, but it varies in one significant

respect: Ambe did not conceal his law practice from the State Board and misrepresent it

to Bar Counsel. Without that fact, Mr. Falusi’s conduct was less serious. But because of

his dishonesty, Mr. Falusi is more like the respondent in Shephard, in that he has violated

both 5.5 and 8.1.

       We also find similarities between Mr. Falusi and the respondent attorney in Hecht.

As discussed above, Hecht, who was already suspended, engaged in the unauthorized

practice of law and made misrepresentations to Bar Counsel. Though there were different

aggravating and mitigating factors present in that case, Mr. Falusi’s inexperience, absence

of prior discipline, and relatively minor violation of 5.5 warrants a sanction less than

disbarment. An indefinite suspension is the proper sanction for Mr. Falusi’s transgressions.

                                           IT IS SO ORDERED; RESPONDENTS
                                           SHALL PAY ALL COSTS AS TAXED BY
                                           THE   CLERK    OF   THIS  COURT,
                                           INCLUDING     COSTS    OF    ALL
                                           TRANSCRIPTS,     PURSUANT     TO
                                           MARYLAND RULE 19-709, FOR WHICH
                                           SUM JUDGMENT IS ENTERED IN FAVOR
                                           OF THE ATTORNEY GRIEVANCE
                                           COMMISSION AGAINST OLAYMI ISAAC
                                           FALUSI AND STEVEN ANTHONY LANG.




                                             78
Circuit Court for Prince George’s County
Case No. CAE17-07945

Argued: April 9, 2018
                                                  IN THE COURT OF APPEALS

                                                         OF MARYLAND

                                                     Misc. Docket AG No. 86

                                                     September Term, 2016
                                           ______________________________________

                                            ATTORNEY GRIEVANCE COMMISSION
                                                    OF MARYLAND

                                                                 v.

                                           STEVEN ANTHONY LANG AND OLAYEMI
                                                       ISAAC FALUSI
                                           ______________________________________

                                                        Barbera, C.J.
                                                        Greene
                                                        Adkins
                                                        McDonald
                                                        Watts
                                                        Hotten
                                                        Getty,

                                                           JJ.
                                           ______________________________________

                                           Concurring and Dissenting Opinion by Watts, J.
                                           ______________________________________

                                                        Filed: August 16, 2018
       Respectfully, I concur in part and dissent in part. I concur with the Majority’s

conclusion that Respondents engaged in voluminous instances of misconduct, including

acts that involved dishonesty, the unauthorized practice of law, and, in Falusi’s case,

criminal activity. The Majority also rightly determines that Respondents’ misconduct is

aggravated by many factors, including a refusal to acknowledge the wrongful nature of

their misconduct. I part company, however, with the Majority’s reasoning that indefinite

suspensions are the appropriate sanctions. In my view, imposing indefinite suspensions

here is completely unwarranted and inconsistent with the Court’s precedent. I would hold

that disbarment is the appropriate sanction for Respondents’ various serious instances of

misconduct.

       I agree with the Majority that Lang violated MLRPC 1.1 (Competence), 1.2(a)

(Allocation of Authority Between Client and Lawyer), 1.3 (Diligence), 1.4(a)

(Communication), 1.4(b) (same), 1.5(a) (Fees), 1.15(a) (Safekeeping Property), 1.16(d)

(Terminating    Representation),    5.5(a)   (Unauthorized     Practice   of   Law),    7.1

(Communications Concerning a Lawyer’s Services), 7.5 (Firm Names and Letterheads),

8.1(a) (Disciplinary Matters), 8.1(b) (same), 8.4(a) (Violating the MLRPC), 8.4(c)

(Dishonesty, Fraud, Deceit, or Misrepresentation), and 8.4(d) (Conduct That Is Prejudicial

to the Administration of Justice), and Maryland Rules 16-603 (Duty to Maintain Account),

16-604 (Trust Account Required Deposits), and 16-601.1 (Attorney Trust Account

Recordkeeping). And, I agree that Falusi violated MLRPC 1.1, 1.2(a), 1.3, 1.4(a), 1.4(b),

1.5(a), 1.16(d), 5.5(b)(2), 7.1, 7.5, 8.1(a), 8.1(b), 8.4(a), 8.4(b) (Criminal Act), 8.4(c),

8.4(d) and Md. Code Ann., Bus. & Occ. Prof. § 10-601 (Bar Admission Required to
Practice Law in State). See Maj. Slip Op. at 28-66.1

       Of these many violations of the MLRPC and other laws, Respondents’ violations of

MLRPC 5.5, 8.1(a), and 8.4(c) are among the most serious and constitute intentional

dishonest conduct. Indeed, the Majority concludes that Lang and Falusi engaged in the

following misconduct in violation of MLRPC 5.5, 8.1(a), and 8.4(c). Falusi violated

MLRPC 5.5(a) and (b) in representing Daramola by, among other things, calling Jablon on

Daramola’s behalf to negotiate a payment plan for the amount she owed to Deeds Realty,

drafting a payment plan agreement, holding himself out as Daramola’s lawyer in

correspondence with Jablon, and failing to explain his jurisdictional limits to Daramola or

Jablon. See Maj. Slip Op. at 28. Falusi violated MLRPC 5.5(b) in the Ikpim matter by

signing and filing an Information Report, being identified in the trial court as an attorney

of record—a misidentification he failed to correct—and generally holding himself out as

Ikpim’s lawyer. See Maj. Slip Op. at 29-30. And, Falusi violated MLRPC 5.5(b)(2) in the

Daramola, Ikpim, and Bean matters by, “[i]n addition to the misleading letterhead and

website, [] fail[ing] to disclose his jurisdictional limitations to the court, his clients, and the

public at large.” Maj. Slip Op. at 38. Falusi violated MLRPC 8.1(a) by making statements

to the Board of Law Examiners with an intent to deceive as to his practice of law,

specifically, failing to disclose his practice of law with the Firm, and by failing to disclose

this attorney discipline proceeding to the Character Committee. See Maj. Slip Op. at 59,

61, 63. Falusi also violated MLRPC 8.1(a) by knowingly making a false statement to Bar


       I also agree with the Majority’s resolutions of Respondents’ exceptions to the
       1

hearing judge’s findings of fact. See Maj. Slip Op. at 21-26.

                                               -2-
Counsel that he had no relationship with Bean, when, in actuality, Falusi engaged in e-mail

communications with Bean explaining court procedures and case strategy, indicated that

he was drafting a legal document for Bean that he would file with the trial court, and sent

a letter of representation to opposing counsel advising that Bean had retained the Firm and

stating Bean’s position in the case. See Maj. Slip Op. at 61-62. The Majority concludes

that “Falusi violated MLRPC 8.4(c) by repeatedly representing himself as a Maryland

attorney; failing to disclose a pending disciplinary action against him; submitting an

‘inaccurate’ resume to the Board; and making false statements to Bar Counsel.” Maj. Slip

Op. at 66.

       As to Lang, the Majority concludes that Lang violated MLRPC 5.5(a) by permitting

and assisting Falusi in the unauthorized practice of law. See Maj. Slip Op. at 38-39.

Indeed, the Majority agrees with the hearing judge’s conclusion that, “[f]rom the Firm’s

‘ambiguous letterhead and misleading website to the disingenuous pleadings,’ [] Lang was

‘complicit’ in [] Falusi’s efforts to hold himself out as a Maryland-licensed attorney.” Maj.

Slip Op. at 38. Lang violated MLRPC 8.1(a) by knowingly falsely advising Bar Counsel

that he held no client funds when, in actuality, the Firm held several client checks, including

a check in the amount of $3,500 from Bean, and that he had staff, when, in actuality, the

Firm hired no staff. See Maj. Slip Op. at 58. Moreover, Lang’s misrepresentations were

made to “‘minimize his culpability.’” Maj. Slip Op. at 58. Lang violated MLRPC 8.4(c)

by making material misrepresentations to Bar Counsel during the investigation in this

attorney discipline proceeding and by backdating a motion to comply with the Maryland

Rules of Civil Procedure to withdraw his appearance in Bean’s case. See Maj. Slip Op. at


                                             -3-
65.

       In short, among other serious misconduct, Lang knowingly made false statements

to Bar Counsel and backdated a motion. See Maj. Slip Op. at 65. Falusi knowingly made

false statements to Bar Counsel, repeatedly falsely identified himself as a Maryland lawyer,

failed to disclose a pending attorney discipline proceeding against him, and submitted an

inaccurate résumé to the State Board of Law Examiners. See id. at 66. Additionally, Falusi

committed a crime by engaging in the unauthorized practice of law, thus violating MLRPC

8.4(b), see id., and Lang helped him to do so, see id. at 38-39.

       In addition to conduct involving dishonesty, there are numerous aggravating factors.

Lang’s misconduct is aggravated by a pattern of misconduct, multiple violations of the

MLRPC, a refusal to acknowledge wrongful nature of his misconduct, a dishonest or selfish

motive, bad faith obstruction of this attorney discipline proceeding, indifference to making

restitution, and likelihood of repetition of the misconduct. See id. at 67-68. Falusi’s

misconduct is aggravated by multiple violations of the MLRPC and a refusal to

acknowledge his misconduct’s wrongful nature.            See id. at 68-69.     Meanwhile,

Respondents’ misconduct is mitigated only by the absence of prior attorney discipline and

inexperience in the practice of law. See id. at 70-72.

       In innumerable cases, we have applied the principle that, “[a]bsent compelling

extenuating circumstances, disbarment is ordinarily the sanction for intentional dishonest

conduct.” Attorney Grievance Comm’n v. Slate, 457 Md. 610, 650, 180 A.3d 134, 158

(2018) (cleaned up). Of course, “[a]lthough intentional dishonest conduct ordinarily results

in disbarment, this Court considers the circumstances of each attorney discipline


                                            -4-
proceeding to determine the appropriate sanction.” Attorney Grievance Comm’n v. Walter

Lloyd Blair, ___ Md. ___, ___ A.3d ___, No. 83, Sept. Term, 2009, 2018 WL 3414216, at

*12 (Md. July 13, 2018) (citations omitted).

       From my perspective, the circumstances of this attorney discipline proceeding

inescapably lead to the conclusion that the appropriate sanction is disbarment. Among

several other instances of misconduct, Falusi committed a crime by engaging in the

unauthorized practice of law; Lang helped him do so; and both Respondents engaged in

dishonesty in multiple ways, including knowingly making false statements to Bar Counsel,

and, in Falusi’s case, representing himself to the court and clients to be a Maryland lawyer,

failing to disclose this attorney discipline proceeding to the Character Committee, and

submitting an inaccurate résumé to the Board. Additionally, both Respondents have

refused to acknowledge their wrongdoing, and the likelihood of repetition of the

misconduct is one of Lang’s aggravating factors. Disbarment is necessary to protect the

public, and to deter Respondents and other lawyers from practicing law without

authorization, helping others do so, lying to Bar Counsel, making misrepresentations to the

Board, and withholding information from the Character Committee.

       In reasoning that indefinite suspensions are the appropriate sanctions, the Majority

relies on Attorney Grievance Comm’n v. Hecht, 459 Md. 133, 184 A.3d 429 (2018). See

Maj. Slip Op. at 73-74, 76, 78. In Hecht, 459 Md. at 158, 184 A.3d at 444, this Court

indefinitely suspended from the practice of law in Maryland, with the right to petition for

reinstatement after twelve months, a lawyer who engaged in the unauthorized practice of

law and violated multiple MLRPC, including MLRPC 8.4(b) and 8.4(c). The lawyer’s


                                            -5-
misconduct was aggravated by prior attorney discipline, a pattern of misconduct, multiple

violations of the MLRPC, and significant experience in the practice of law. See id. at 157,

184 A.3d at 443. Critically, there were “several mitigating factors”; specifically,

       [the lawyer had] repeatedly admitted that he made mistakes in the way he
       handled [his client]s’ case. As the hearing judge noted, [the lawyer had]
       “expressed remorse for the mistakes [that] he made in this matter[,] and did
       not profit from [his clients’] case,” instead paying [his clients] $30,000 of his
       own money as restitution. Finally, the hearing judge found that [the lawyer]
       “made numerous unsuccessful efforts to get new counsel to represent [his
       clients,] and had a reputation as a competent and truthful practitioner.”

Id. at 158, 184 A.3d at 443-44.

       The circumstances of this attorney discipline proceeding sharply contrast with those

of Hecht. While Hecht involved several mitigating factors, this case involves only two—

the absence of prior discipline and inexperience in the practice of law. While the lawyer

in Hecht expressed remorse and admitted that he had made mistakes, both Respondents

have refused to acknowledge the wrongful nature of their misconduct. While the lawyer

in Hecht had a reputation for competence and truthfulness, the hearing judge did not find

that either Respondent has such a reputation. And, while the lawyer in Hecht took steps to

protect his clients—including paying them tens of thousands of dollars in restitution and

attempting to secure new counsel for them—there is no indication that either Respondent

took any such steps. To the contrary, Lang has shown an indifference to making restitution.

Given the material differences between this case and Hecht, I disagree with the Majority’s

statement that Hecht involved misconduct that was “greater” than Lang’s. Maj. Slip Op.

at 76. Additionally, it is an understatement to simply say, as the Majority does, that the

mitigating factors in Hecht were “different” from those that apply to Falusi. Id. at 78.


                                             -6-
       In its analysis of the appropriate sanction for Lang’s misconduct, in addition to

relying on Hecht, the Majority mentions other cases in which this Court imposed indefinite

suspensions—namely, Attorney Grievance Comm’n v. Moore, 451 Md. 55, 152 A.3d 639

(2017), Attorney Grievance Comm’n v. Lee, 393 Md. 546, 903 A.2d 895 (2006), Attorney

Grievance Comm’n v. Landeo, 446 Md. 294, 132 A.3d 196 (2016), and Attorney Grievance

Comm’n v. Barton, 442 Md. 91, 110 A.3d 668 (2015). See Maj. Slip Op. at 74-76. I would

find Moore, Lee, and Landeo inapplicable, as they did not involve violations of MLRPC

8.1(a) and 8.4(c). Similarly, Barton involved a violation of MLRPC 8.4(c), but not a

violation of MLRPC 8.1(a). See Maj. Slip Op. at 74-75. In my view, given that Lang

knowingly made a false statement of material fact to Bar Counsel, backdated a motion,

helped Falusi commit a crime by engaging in the unauthorized practice of law, committed

several other violations of the MLRPC, and garnered several serious aggravating factors,

the cases that the Majority relies on are distinguishable, and disbarment is warranted.

       At one point, the Majority observes that Falusi’s misconduct “consists mainly [of]

Bar admissions matters and the unauthorized practice of law[,]” and then states: “With

those two violations at the core of this case, disbarment would seem the obvious sanction.”

Maj. Slip Op. at 76. I could not agree more. Additionally, the Majority notes that, like the

disbarred lawyer in Attorney Grievance Comm’n v. Shephard, 444 Md. 299, 119 A.3d 765

(2015), Falusi violated MLRPC 5.5 and 8.1. See Maj. Slip Op. at 78. Then, however, the

Majority determines that an indefinite suspension is warranted, referring to “similarities

between” Falusi’s misconduct and that of the lawyer in Hecht. Id. As discussed above,

Hecht is materially distinguishable, and does not provide a valid basis in this case for a


                                           -7-
sanction that is less than disbarment.

       In sum, the imposition of indefinite suspensions as the sanctions for Respondents’

misconduct is not in accord with this Court’s case law. The Majority states, with respect

to Lang’s sanction, that “we do not conclude that the public would be more protected with

a sanction of disbarment.” Id. at 75-76. I would conclude, however, with respect to Lang

and Falusi that disbarment would be the most effective way to impress upon Respondents,

and all other lawyers, the importance of not lying to Bar Counsel, not backdating motions,

not engaging in the unauthorized practice of law, and not helping others to do so, not

making misrepresentations to the Board, and not withholding information from the

Character Committee. In my view, this Court should not establish the precedent that an

indefinite suspension is the equivalent of disbarment in terms of protecting the public, and

I would not take such a position in this case.

       For the above reasons, respectfully, I concur in part and dissent in part.




                                            -8-